--------------------------------------------------------------------------------

EXHIBIT 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Essex Portfolio, L.P.
 
$150,000,000 4.36% Senior Guaranteed Notes,  due March 31, 2016
 
______________
 
Note Purchase Agreement
_____________
 
Dated as of March 31, 2011
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
(Not a part of the Agreement)
 
Section
 
Heading
Page
       
Section 1.
 
Authorization of Notes
1
       
Section 1.1.
 
Notes
1
Section 1.2.
 
Changes in Interest Rate
1
       
Section 2.
 
Sale and Purchase of Notes
2
       
Section 2.1.
 
Purchase and Sale of Notes
2
Section 2.2.
 
Parent Guaranty
2
Section 2.3.
 
Affiliate Guaranties
3
       
Section 3.
 
Closing
3
       
Section 4.
 
Conditions to Closing
4
       
Section 4.1.
 
Representations and Warranties
4
Section 4.2.
 
Performance; No Default
4
Section 4.3.
 
Compliance Certificates
5
Section 4.4.
 
Opinions of Counsel
5
Section 4.5.
 
Purchase Permitted by Applicable Law, Etc.
5
Section 4.6.
 
Sale of Other Notes
6
Section 4.7.
 
Payment of Special Counsel Fees
6
Section 4.8.
 
Private Placement Number
6
Section 4.9.
 
Changes in Legal Structure
6
Section 4.10.
 
Agreements
6
Section 4.11.
 
Funding Instructions
6
Section 4.12.
 
Proceedings and Documents
6
       
Section 5.
 
Representations and Warranties of the Company
7
       
Section 5.1.
 
Organization; Power and Authority
7
Section 5.2.
 
Authorization, Etc.
7
Section 5.3.
 
Disclosure
7
Section 5.4.
 
Organization and Ownership of Shares of Subsidiaries; Affiliates
8
Section 5.5.
 
Financial Statements; Material Liabilities
8
Section 5.6.
 
Compliance with Laws, Other Instruments, Etc.
9
Section 5.7.
 
Governmental Authorizations, Etc.
9
Section 5.8.
 
Litigation; Observance of Agreements, Statutes and Orders
9
Section 5.9.
 
Taxes
9
Section 5.10.
 
Title to Property; Leases
10

 
 
-i-

--------------------------------------------------------------------------------

 
 
Section 5.11.
 
Licenses, Permits, Etc.
10
Section 5.12.
 
Compliance with ERISA
10
Section 5.13.
 
Private Offering by the Company
11
Section 5.14.
 
Use of Proceeds; Margin Regulations
11
Section 5.15.
 
Existing Indebtedness; Future Liens
12
Section 5.16.
 
Foreign Assets Control Regulations, Etc.
12
Section 5.17.
 
Status under Certain Statutes
13
Section 5.18.
 
Notes Rank Pari Passu
13
Section 5.19.
 
Environmental Matters
13
Section 5.20.
 
REIT Status
14
       
Section 6.
 
Representations of the Purchasers
14
       
Section 6.1.
 
Purchase for Investment
14
Section 6.2.
 
Source of Funds
15
       
Section 7.
 
Information as to the Company
16
       
Section 7.1.
 
Financial and Business Information
16
Section 7.2.
 
Officer’s Certificate
19
Section 7.3.
 
Visitation
20
       
Section 8.
 
Prepayment of the Notes
20
       
Section 8.1.
 
Maturity
20
Section 8.2.
 
Optional Prepayments with Make-Whole Amount
20
Section 8.3.
 
Change in Control
21
Section 8.4.
 
Allocation of Partial Prepayments
23
Section 8.5.
 
Maturity; Surrender, Etc.
23
Section 8.6.
 
Purchase of Notes
23
Section 8.7.
 
Make-Whole Amount
24
       
Section 9.
 
Affirmative Covenants
26
       
Section 9.1.
 
Compliance with Law
26
Section 9.2.
 
Insurance
26
Section 9.3.
 
Maintenance of Properties
26
Section 9.4.
 
Payment of Taxes and Claims
26
Section 9.5.
 
Legal Existence, Etc.
27
Section 9.6.
 
Notes to Rank Pari Passu
27
Section 9.7.
 
Guaranty by Affiliates
28
Section 9.8.
 
Books and Records
28
Section 9.9.
 
Rating Confirmation
28
Section 9.10.
 
Ownership
29
       
Section 10.
 
Negative Covenants
29
       
Section 10.1.
 
Maximum Aggregate Debt Limit
29
Section 10.2.
 
Maximum Aggregate Secured Debt Limit
29

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Section 10.3.
 
Minimum Interest Coverage
30
Section 10.4.
 
Minimum Unsecured Debt Ratio
30
Section 10.5.
 
Minimum Unsecured Debt Yield
30
Section 10.6.
 
Minimum Net Worth
30
Section 10.7.
 
Maximum Quarterly Dividends
30
Section 10.8.
 
Mergers, Consolidations, Etc.
31
Section 10.9.
 
Transactions with Affiliates
33
Section 10.10.
 
Line of Business
33
Section 10.11.
 
Terrorism Sanctions Regulations
33
       
Section 11.
 
Events of Default
33
       
Section 12.
 
Remedies on Default, Etc.
36
       
Section 12.1.
 
Acceleration
36
Section 12.2.
 
Other Remedies
36
Section 12.3.
 
Rescission
37
Section 12.4.
 
No Waivers or Election of Remedies, Expenses, Etc.
37
       
Section 13.
 
Registration; Exchange; Substitution of Notes
37
       
Section 13.1.
 
Registration of Notes
37
Section 13.2.
 
Transfer and Exchange of Notes
37
Section 13.3.
 
Replacement of Notes
38
Section 13.4.
 
Registrar
38
       
Section 14.
 
Payments on Notes
38
       
Section 14.1.
 
Place of Payment
38
Section 14.2.
 
Home Office Payment
39
       
Section 15.
 
Expenses, Etc.
39
       
Section 15.1.
 
Transaction Expenses
39
Section 15.2.
 
Survival
40
       
Section 16.
 
Survival of Representations and Warranties; Entire Agreement
40
       
Section 17.
 
Amendment and Waiver
40
       
Section 17.1.
 
Requirements
40
Section 17.2.
 
Solicitation of Holders of Notes
41
Section 17.3.
 
Binding Effect, Etc.
41
Section 17.4.
 
Notes Held by Company, Etc.
41
       
Section 18.
 
Notices
42

 
 
-iii-

--------------------------------------------------------------------------------

 
 
Section 19.
 
Reproduction of Documents
42
       
Section 20.
 
Confidential Information
43
       
Section 21.
 
Substitution of Purchaser
44
       
Section 22.
 
Miscellaneous
44
       
Section 22.1.
 
Successors and Assigns
44
Section 22.2.
 
Payments Due on Non-Business Days
44
Section 22.3.
 
Accounting Terms
44
Section 22.4.
 
Severability
45
Section 22.5.
 
Construction, Etc.
45
Section 22.6.
 
Counterparts
45
Section 22.7.
 
Governing Law
45
Section 22.8.
 
Jurisdiction and Process; Waiver of Jury Trial
45
       
Signature
47


 
-iv-

--------------------------------------------------------------------------------

 
 
Schedule A
—
Information Relating to Purchasers
Schedule B
—
Defined Terms
Schedule 2.3
—
Affiliate Guarantors
Schedule 5.3
—
Disclosure Materials
Schedule 5.4
—
Subsidiaries of the Company and Ownership of Subsidiary Stock
Schedule 5.15
—
Existing Indebtedness
Exhibit 1
—
Form of 4.36% Senior Guaranteed Note,  due March 31, 2016
     
Exhibit 2.2
—
Form of Parent Guaranty
Exhibit 2.3(a)
—
Form of Affiliate Guaranty
Exhibit 9.7
—
Form of Opinion
Exhibit 13
—
Form of Paying Agent Agreement

 
 
-v-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.


925 East Meadow Drive


Palo Alto, CA 94303


 
$150,000,000 4.36% Senior Guaranteed Notes,  due March 31, 2016


Dated as of March 31, 2011


To Each of the Purchasers Listed in

Schedule A Hereto:


Ladies and Gentlemen:


Essex Portfolio, L.P., a California limited partnership (the "Company"), and
Essex Property Trust, Inc., a Maryland corporation operating as a real estate
investment trust (the "Parent Guarantor", the Parent Guarantor and the Company
being herein sometimes collectively referred to as the "Obligors"), jointly and
severally, agree with each of the purchasers whose names appear at the end
hereof (each, a "Purchaser" and, collectively, the "Purchasers") as follows:


Section 1.              Authorization of Notes.


Section 1.1. Notes.  The Company will authorize the issue and sale of
$150,000,000 aggregate principal amount of its 4.36% Senior Guaranteed Notes,
due March 31, 2016 (the "Notes", such term to include any such notes issued in
substitution therefor pursuant to Section 13).  The Notes shall be substantially
in the form set out in Exhibit 1.  Certain capitalized and other terms used in
this Agreement are defined in Schedule B; and references to a "Schedule" or an
"Exhibit" are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.


Section 1.2. Changes in Interest Rate.  (a) If at any time a Below Investment
Grade Event occurs, then as of such date to and until the date such Below
Investment Grade Event no longer exists, the Notes shall bear interest at the
Adjusted Interest Rate; provided that, the failure of the Company to receive and
deliver to the holders of the Notes a rating pursuant to Section 9.9 shall be
deemed a Below Investment Grade Event; provided, further, that, following the
receipt and delivery to the holders of the Notes of each rating pursuant to
Section 9.9 the Adjusted Interest Rate applicable thereafter shall be determined
in accordance with such then current rating; provided further that during the
continuance of an Event of Default, Notes shall bear interest at the Default
Rate as stated in the Note.


(b)     Upon the occurrence of a Below Investment Grade Event, the Company shall
promptly, and in any event within five (5) business days thereafter, notify the
holders of the Notes in writing, sent in the manner provided in Section 18, that
a Below Investment Grade Event has occurred, which written notice shall be
accompanied by evidence reasonably satisfactory to the Required Holders to such
effect and certifying the interest rate to be payable in respect of the Notes in
consequence thereof.


 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(c)     Each holder of a Note shall, at the Company's expense, use reasonable
efforts to cooperate with any reasonable request made by the Company in
connection with any rating appeal or application.


(d)     The fees and expenses of any Rating Agency and all other costs incurred
in connection with obtaining, affirming or appealing a rating of senior
unsecured long-term debt of the Parent Guarantor pursuant to this Section 1.2
shall be borne by the Company.


(e)     As used herein, "Adjusted Interest Rate" means, the stated interest rate
on the Notes increased by 100 basis points (1.00%) to 5.36% per annum.


(f)     As used herein, a "Below Investment Grade Event" shall occur if the then
most recent senior unsecured long-term debt rating of the Parent Guarantor from
any Rating Agency that is in full force and effect (not having been withdrawn)
is not equal to or better than Investment Grade, provided that, the failure of
the Company to receive and deliver to the holders of the Notes a rating pursuant
to Section 9.9 shall be deemed a rating of less than Investment Grade by a
Rating Agency; provided further, that in the event that the Parent Guarantor has
a rating on its senior unsecured long term debt provided by (a) both Moody's and
S&P, (b) both Moody's and Fitch, (c) both S&P and Fitch, or (d) each of Moody's,
S&P and Fitch, and there is a difference in rating between such Rating Agencies,
the Below Investment Grade Event shall be determined on the lower rating;
provided further, that in the event that fewer than two of Moody's, S&P and
Fitch continue to provide ratings of senior unsecured long term debt, the
Company and the Required Holders shall undertake in good faith to select another
rating agency to rate the senior unsecured long term debt of the Parent
Guarantor or an alternative method to measure the credit quality of the Parent
Guarantor to preserve the intent and purpose hereof and to enter into any
amendment hereof to reflect the same rating.


Section 2.              Sale and Purchase of Notes.


Section 2.1. Purchase and Sale of Notes.  Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing provided for in Section
3, Notes in the principal amount specified opposite such Purchaser's name in
Schedule A at the purchase price of 100% of the principal amount thereof.  The
Purchasers' obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.


Section 2.2. Parent Guaranty.  The payment by the Company of all amounts due
with respect to the Notes and the performance by the Company of its obligations
under this Agreement will be absolutely and unconditionally guaranteed by the
Parent Guarantor pursuant to the guaranty agreement substantially in the form of
Exhibit 2.2 attached hereto and made a part hereof (as the same may be amended,
modified, extended or renewed, the "Parent Guaranty").


 
-2-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 2.3. Affiliate Guaranties.  (a) The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the entities identified on Schedule 2.3 (together with any
additional Subsidiary who delivers a guaranty pursuant to Section 9.7, the
"Affiliate Guarantors") pursuant to the guaranty agreement substantially in the
form of Exhibit 2.3(a) attached hereto and made a part hereof (as the same may
be amended, modified, extended or renewed, the "Affiliate Guaranty").


(b)     The holders of the Notes acknowledge and agree that any Affiliate
Guarantor shall be automatically discharged and released from the Affiliate
Guaranty to which it is a party pursuant to the written request of the Company,
provided that (i) such Affiliate Guarantor has been released and discharged as
an obligor, borrower and guarantor under and in respect of all Indebtedness
under the Revolving Credit Agreement and the Company so certifies to the holders
of the Notes in a certificate which accompanies such request for release and
discharge, (ii) at the time of such release and discharge, no amounts shall be
due and owing under such Affiliate Guaranty, and (iii) at the time of such
release and discharge, the Company shall deliver a certificate of a Responsible
Officer to the holders of the Notes to the effect that no Default or Event of
Default exists.


(c)     The Parent Guarantor and the Company agree that they will not, nor will
they permit any Subsidiary or Affiliate to, directly or indirectly, pay or cause
to be paid any consideration or remuneration, whether by way of supplemental or
additional interest, fee or otherwise, to any creditor of the Parent Guarantor
or the Company or of any Affiliate Guarantor as consideration for or as an
inducement to the entering into by any such creditor of any release or discharge
of any Affiliate Guarantor with respect to any liability of such Affiliate
Guarantor as an obligor or guarantor under or in respect of Indebtedness under
the Revolving Credit Agreement, unless such consideration or remuneration is
concurrently paid, on the same terms, ratably to the holders of all of the Notes
then outstanding; provided, however, that, for the avoidance of doubt, this
Section 2(c) shall not restrict the ability of the Parent Guarantor, the Company
or any Subsidiary or Affiliate to make a payment on Indebtedness outstanding
under the Revolving Credit Agreement or a guaranty thereof.


Section 3.              Closing.


The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603 at 10:00 A.M. Chicago time, at a closing (the "Closing") on March
31, 2011 or on such other Business Day thereafter on or prior to April 1, 2011
as may be agreed upon by the Company and the Purchasers.  At the Closing, the
Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser's name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds to account No. 4159298298 for credit to
Essex Portfolio L.P., Attention: Mike Dance, at Wells Fargo Bank, 420 Montgomery
St., San Francisco, CA 94104, ABA/ACH Routing No.: 121 000 248.  If at the
Closing the Company shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Purchaser's satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of such
failure or such nonfulfillment.


 
-3-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 4.              Conditions to Closing.


Each Purchaser's obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser's
satisfaction, prior to or at the Closing, of the following conditions:


Section 4.1. Representations and Warranties.  (a) The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.


(b)     The representations and warranties of the Parent Guarantor in the Parent
Guaranty shall be correct when made and at the time of the Closing.


(c)     The representations and warranties of each Affiliate Guarantor in the
Affiliate Guaranty shall be correct when made and at the time of the Closing.


Section 4.2. Performance; No Default.  (a) The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing, and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing.  Neither the Company nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 had such Section
applied since such date.


(b)     The Parent Guarantor shall have performed and complied with all
agreements and conditions contained in this Agreement or the Parent Guaranty
required to be performed and complied with by it prior to or at the Closing, and
after giving effect to the issue and sale of Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing.  Neither the Parent Guarantor nor
any Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 had such Section
applied since such date.


(c)     Each Affiliate Guarantor shall have performed and complied with all
agreements and conditions contained in the Affiliate Guaranty required to be
performed and complied with by it prior to or at the Closing, and after giving
effect to the issue and sale of Notes (and the application of the proceeds
thereof as contemplated by Section 5.14), no Default or Event of Default shall
have occurred and be continuing.


 
-4-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 4.3. Compliance Certificates.


(a)     Officer's Certificate.  The Company shall have delivered to such
Purchaser an Officer's Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1(a), 4.2(a) and 4.9 have been
fulfilled.


(b)     Parent Guarantor Officer's Certificate. The Parent Guarantor shall have
delivered to such Purchaser an Officer's Certificate, dated the date of the
Closing, certifying that the conditions specified in Section 4.1(b), 4.2(b) and
4.9 have been fulfilled.


(c)     Affiliate Guarantor Officer's Certificate. Each Affiliate Guarantor
shall have delivered to such Purchaser a certificate of an authorized officer,
dated the date of the Closing, certifying that the conditions set forth in
Section 4.1(c), 4.2(c) and 4.9 have been fulfilled.


(d)     Secretary's Certificate.  The Company shall have delivered to such
Purchaser a certificate of an authorized officer, dated the date of the Closing,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement.


(e)     Parent Guarantor Officer's Certificate. The Parent Guarantor shall have
delivered to such Purchaser a certificate of an authorized officer, dated the
date of the Closing, certifying as to the resolutions attached thereto and other
legal proceedings relating to the authorization, execution and delivery of this
Agreement and the Parent Guaranty.


(f)     Affiliate Guarantor Secretary's Certificate.  Each Affiliate Guarantor
shall have delivered to such Purchaser a certificate of an authorized officer,
dated the date of the Closing, certifying as to the resolutions attached thereto
and other legal proceedings relating to the authorization, execution and
delivery of the Affiliate Guaranty.


(g)     Certificates.  The certificates provided under this Section 4.3 may be
combined and delivered as one or more certificates.


Section 4.4. Opinions of Counsel.  Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from Baker & McKenzie LLP, independent counsel for the Company, the
Parent Guarantor and the Affiliate Guarantors, and Jordan E. Ritter, Esq.,
general counsel for the Company and the Parent Guarantor, collectively, covering
the matters set forth in Exhibit 4.4(a) and covering such other matters incident
to the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company and the Parent Guarantor hereby instruct
their counsel to deliver such opinion to the Purchasers) and (b) from Chapman
and Cutler LLP, the Purchasers' special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.


Section 4.5. Purchase Permitted by Applicable Law, Etc.  On the date of the
Closing such Purchaser's purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date
hereof.  If requested by such Purchaser, such Purchaser shall have received an
Officer's Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.


 
-5-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 4.6. Sale of Other Notes.  Contemporaneously with the Closing, the
Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Notes to be purchased by it at the Closing as specified in
Schedule A hereto.


Section 4.7. Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing the fees,
charges and disbursements of the Purchasers' special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the Closing.


Section 4.8. Private Placement Number.  A Private Placement Number issued by
Standard & Poor's CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.


Section 4.9. Changes in Legal Structure.  The Company, the Parent Guarantor and
the Affiliate Guarantors shall not have changed their respective jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Section 5.5.


Section 4.10. Agreements.  (a) The Parent Guaranty shall have been executed and
delivered by the Parent Guarantor and shall be in full force and effect.


(b)     The Affiliate Guaranty shall have been executed and delivered by the
Affiliate Guarantors as of the date of the Closing and shall be in full force
and effect.


(c)     The Paying Agent Agreement shall be in full force and effect.


Section 4.11. Funding Instructions.  At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (a) the name and address of the
transferee bank, (b) such transferee bank's ABA number and (c) the account name
and number into which the purchase price for the Notes is to be deposited.


Section 4.12. Proceedings and Documents.  All legal and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.


 
-6-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 5.              Representations and Warranties of the Company.


The Company represents and warrants to each Purchaser that:


Section 5.1. Organization; Power and Authority.  The Company is a limited
partnership duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, and is duly qualified as a limited
partnership and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the legal power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.


Section 5.2. Authorization, Etc.  This Agreement and the Notes have been duly
authorized by all necessary legal action on the part of the Company, and this
Agreement constitutes, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors' rights
generally and (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


Section 5.3. Disclosure.  The Company and the Parent Guarantor, through their
agent, Mitsubishi UFJ Securities (USA), Inc., has delivered to each Purchaser a
copy of a Confidential Information Memorandum dated February, 2011 (the
"Memorandum"), relating to the transactions contemplated hereby.  The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Parent Guarantor, the Company and their
respective Subsidiaries.  This Agreement, the Memorandum and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company and the Parent Guarantor in connection with the transactions
contemplated hereby and identified in Schedule 5.3, and the financial statements
referred to in Section 5.5, (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser prior to March 8, 2011 being referred to, collectively, as the
"Disclosure Documents"), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made.  Since December 31, 2009, there has been no change in the financial
condition, operations, business or properties of the Parent Guarantor, the
Company or their respective Subsidiaries except changes that individually or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect.  There is no fact known to the Parent Guarantor or the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the Disclosure Documents.


 
-7-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) as of March 25, 2011 (since which date there have been no
Material changes) of the Subsidiaries of the Parent Guarantor and the Company,
showing, as to each Subsidiary, the correct name thereof, the jurisdiction of
its organization, and the percentage of the Equity Interests outstanding owned
by the Parent Guarantor, the Company, and each other Subsidiary, (ii) of the
Parent Guarantor's and the Company's Affiliates, other than Subsidiaries, and
(iii) of the Parent Guarantor's and the Company's directors, trustees and senior
officers.


(b)     All of the outstanding Equity Interests of each Subsidiary shown in
Schedule 5.4 as being owned by the Parent Guarantor or the Company and their
respective Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Parent Guarantor or another Subsidiary free
and clear of any Encumbrance (except as otherwise disclosed in Schedule 5.4).


(c)     Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Subsidiary has the corporate or other legal power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.


(d)     No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Parent Guarantor, the Company or any of their respective Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.


Section 5.5. Financial Statements; Material Liabilities.  The Parent Guarantor's
report on Form 10-K for the fiscal year ended December 31, 2010 contains
consolidated financial statements of the Parent Guarantor.  All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Parent Guarantor and its Subsidiaries (including, without limitation, the
Company) as of the respective dates specified in such financial statements and
the consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).  The Parent Guarantor, the Company and their Subsidiaries do not
have any Material liabilities that are not disclosed on such financial
statements or otherwise disclosed in the Disclosure Documents.


 
-8-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 5.6. Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Encumbrance in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, charter, by-laws, partnership agreement,
limited liability company agreement or any other agreement or instrument to
which the Company or any of its Subsidiaries is bound or by which the Company or
any of its Subsidiaries or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any of its
Subsidiaries or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any of its
Subsidiaries.


Section 5.7. Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.


Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.  (a)
There are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries or any property of the Company or any of its Subsidiaries in
any court or before any arbitrator of any kind or before or by any Governmental
Authority, including, without limitation, matters disclosed in Form 10-Q or Form
10-K filings of the Parent Guarantor that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.


(b)     Neither the Company nor any of its Subsidiaries is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


Section 5.9. Taxes.  The Parent Guarantor, the Company and their respective
Subsidiaries have filed all tax returns that are required to have been filed in
any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Parent Guarantor, the Company or a Subsidiary, as the
case may be, has established adequate reserves in accordance with GAAP.  Neither
the Parent Guarantor nor the Company knows of any basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Parent
Guarantor, the Company and their respective Subsidiaries in respect of Federal,
state or other taxes for all fiscal periods are adequate.  The Federal income
tax liabilities of the Parent Guarantor, the Company and their respective
Subsidiaries are not subject to any incomplete audit.


 
-9-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 5.10. Title to Property; Leases.  The Parent Guarantor, the Company and
their respective Subsidiaries have good and sufficient title to their respective
properties that individually or in the aggregate are Material, including all
such properties reflected in the most recent audited balance sheet referred to
in Section 5.5 or purported to have been acquired by the Parent Guarantor, the
Company or any Subsidiary after said date (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of
Encumbrances prohibited by this Agreement, except for any failure to have such
title as is disclosed in the Parent Guarantor's most recent annual report on
Form 10-K, none of which could reasonably be expected to have a Material Adverse
Effect.  All leases that individually or in the aggregate are Material are valid
and subsisting and are in full force and effect in all material respects.


Section 5.11. Licenses, Permits, Etc.  Except, in the case of subsections (a),
(b) and (c) below, as could not reasonably be expected to have a Material
Adverse Effect, (a) the Parent Guarantor, the Company and their respective
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto without known conflict with the rights of others;


(b)     to the best knowledge of the Company, no product of the Parent
Guarantor, the Company or any of their respective Subsidiaries infringes any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person;


(c)     to the best knowledge of the Company, there is no violation by any
Person of any right of the Parent Guarantor, the Company or any of their
respective Subsidiaries with respect to any patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Parent Guarantor, the Company or any of their respective Subsidiaries.


Section 5.12. Compliance with ERISA.  (a)  None of the Parent Guarantor, the
Company, or their ERISA Affiliates sponsors, maintains or contributes to (or has
sponsored, maintained or contributed to in the last five years) any Plan that is
subject to Section 412 of the Code or Title IV of ERISA.


(b) The Parent Guarantor, the Company and each ERISA Affiliate have operated and
administered each Plan (excluding Multiemployer Plans) in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse
Effect.  Neither the Parent Guarantor, the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I of ERISA or the penalty or excise tax
provisions of the Code or ERISA relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Parent Guarantor, the Company or any ERISA Affiliate, or in the
imposition of any Encumbrance on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I of ERISA or
to such penalty or excise tax provisions, other than such liabilities as would
not be individually or in the aggregate Material.


 
-10-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(c)     The Parent Guarantor, the Company and their ERISA Affiliates have not
incurred withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.


(d)     The expected postretirement benefit obligation (determined as of the
last day of the Parent Guarantor's most recently ended fiscal year in accordance
with Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Parent Guarantor, the Company and their Subsidiaries is not
Material.  


(e)     The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.  The representation
by the Parent Guarantor and the Company in the first sentence of this Section
5.12(e) is made in reliance upon and subject to the accuracy of such Purchaser's
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.


Section 5.13. Private Offering by the Company.  Neither the Parent Guarantor,
the Company nor anyone acting on its or their behalf has offered the Notes or
any similar Securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
Person other than the Purchasers and not more than 50 Institutional Investors,
each of which has been offered the Notes at a private sale for
investment.  Neither the Parent Guarantor, the Company nor anyone acting on its
or their behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.


Section 5.14. Use of Proceeds; Margin Regulations.  (a) The Company will apply
the proceeds of the sale of the Notes for direct and indirect investments in
real estate and for general corporate purposes, including the repayment of debt
and the funding of development and redevelopment activities.  No part of the
proceeds of the sale of the Notes shall be used directly or indirectly (i) to
finance or refinance dealings or transactions with any Person described or
designated in the Specially Designated Nationals and Blocked Person List (the
"SDN List") of the Office of Foreign Asset Control ("OFAC") or in Section 1 of
the Anti-Terrorism Order or is otherwise a Person officially sanctioned by the
United States of America pursuant to the OFAC Sanctions Laws or by any other
Governmental Authority pursuant to any applicable Anti-Money Laundering Laws,
Anti-Corruption Laws or other Applicable Laws of similar substance or any
Applicable Laws similar in Substance to the Foreign Activities Laws or (ii) for
any purpose that is otherwise in violation of the Trading with the Enemy Act,
the OFAC Sanctions Laws, the USA Patriot Act or CISADA (collectively, the
"Foreign Activities Laws") or any applicable Anti-Money Laundering Laws,
Anti-Corruption Laws or other Applicable Laws of similar substance or any
Applicable Laws similar in substance to the Foreign Activities Laws.


 
-11-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(b)     No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets.  As used in this Section, the terms "margin stock" and "purpose of
buying or carrying" shall have the meanings assigned to them in said Regulation
U.


Section 5.15. Existing Indebtedness; Future Liens.  (a) Schedule 5.15 sets forth
a complete and correct description of all outstanding Indebtedness of the Parent
Guarantor, the Company and their respective Subsidiaries as of the date of the
Closing (including a description of the principal amount outstanding and
collateral therefor, if any, and guaranty thereof, if any).  Neither the Parent
Guarantor, the Company nor any of their respective Subsidiaries is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Indebtedness of the Parent Guarantor, the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Parent Guarantor, the Company or any of their respective Subsidiaries the
outstanding principal amount of which exceeds $20,000,000 that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.


(b)     Except as provided in the agreements and documents for the Indebtedness
described in Schedule 5.15, neither the Parent Guarantor, the Company nor any of
their respective Subsidiaries has agreed or consented to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to an Encumbrance which,
individually or in the aggregate, is Material.


(c)     Neither the Parent Guarantor, the Company nor any of their respective
Subsidiaries is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness of the Parent Guarantor, the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Indebtedness of the Parent Guarantor, the Company or any of their respective
Subsidiaries, except as referred to in Schedule 5.15.


Section 5.16. Foreign Assets Control Regulations, Etc.  (a) Neither the sale of
the Notes by the Company hereunder nor its use of the proceeds thereof will
violate or will cause the Purchasers to violate any of the regulations
administered or enforced by OFAC (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto (including but not
limited to the International Emergency Economic Powers Act) (collectively, the
"OFAC Sanctions Laws").


 
-12-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(b)     Neither the Parent Guarantor, the Company nor any Subsidiary (i) is a
Person described or designated in the SDN List or is otherwise a Person
officially sanctioned by the United States off America pursuant to the OFAC
Sanctions Laws or by any other Governmental Authority pursuant to Applicable
Laws similar in substance to the Foreign Activities Laws, (ii) knowingly (as
such term is defined in Section 101(6) of CISADA) engages in any dealings or
transactions with any such Person, where such dealings or transactions would
result in any Purchaser being in violation of the Foreign Activities Laws, (iii)
engages in any dealings or transactions with any  Person in violation of any
Anti-Money Laundering Laws, Anti-Corruption Laws or other Applicable Laws of
similar substance or any Applicable Laws similar in substance to the Foreign
Activities Laws or (iv) engages in any dealings or transactions with any Person
where such dealings or transactions would result in any Purchaser being in
violation of any Anti-Money Laundering Laws, Anti-Corruption Laws or other
Applicable Laws of similar substance or any Applicable Laws similar in substance
to the Foreign Activities Laws.  The Parent Guarantor, the Company and their
respective Subsidiaries are in compliance, in all material respects, with the
Foreign Activities Laws, the United States Foreign Corrupt Practices Act of
1977, as amended (the "FCPA"), the anti-money laundering laws in the
jurisdictions where they are located and/or conducting business (the "Anti-Money
Laundering Laws"), the anti-corruption laws in the jurisdictions where they are
located and/or conducting business (collectively, the "Anti-Corruption Laws")
and other Applicable Laws of similar substance or any Applicable Laws similar in
substance to the Foreign Activities Laws, in each case, to the extent such laws
apply to the Parent Guarantor, the Company or any such Subsidiary.


(c)     No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.


Section 5.17. Status under Certain Statutes.  Neither the Parent Guarantor, the
Company nor any of their respective Subsidiaries is subject to regulation under
the Investment Company Act of 1940, as amended.


Section 5.18. Notes Rank Pari Passu.  The obligations of the Company under this
Agreement and the Notes rank at least pari passu in right of payment with all
other unsecured Senior Indebtedness (actual or contingent) of the Company,
including, without limitation, all unsecured Senior Indebtedness of the Company
described in Schedule 5.15 hereto.


Section 5.19. Environmental Matters.  (a) Neither the Parent Guarantor, the
Company nor any of their respective Subsidiaries has knowledge of any claim or
has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Parent Guarantor, the Company or any of their
respective Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.


 
-13-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(b)     Neither the Parent Guarantor, the Company nor any of their respective
Subsidiaries has knowledge of any facts which would give rise to any claim,
public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.


(c)     Neither the Parent Guarantor, the Company nor any of their respective
Subsidiaries has stored any Hazardous Materials on real properties now or
formerly owned, leased or operated by any of them or has disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect.


(d)     All buildings on all real properties now owned, leased or operated by
the Parent Guarantor, the Company or any of their respective Subsidiaries are in
compliance with applicable Environmental Laws, except where failure to comply
could not reasonably be expected to result in a Material Adverse Effect.


Section 5.20. REIT Status.  The Parent Guarantor has taken all action necessary
to qualify as a real estate investment trust under the Code for the taxable
years of the Parent Guarantor ended December 31, 2007, 2008, 2009 and 2010 and
has not taken any action which would prevent it from maintaining such
qualification at all times during the term of this Agreement.  Each Subsidiary
of the Parent Guarantor that is treated as a corporation for U.S. federal income
tax purposes is either (i) a "qualified REIT subsidiary" within the meaning of
Section 856(i)(2) of the Code or (ii) a "taxable REIT subsidiary" within the
meaning of Section 856(l) of the Code.


Section 6.              Representations of the Purchasers.


Section 6.1. Purchase for Investment.  Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof; provided that
the disposition of such Purchaser's or their property shall at all times be
within such Purchaser's or their control.  Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.


 
-14-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 6.2. Source of Funds.  Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a "Source") to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:


(a)      the Source is an "insurance company general account" (as the term is
defined in the United States Department of Labor's Prohibited Transaction
Exemption ("PTE") 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the "NAIC Annual Statement"))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed ten
percent (10%) of the total reserves and liabilities of the general account
(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with such Purchaser's state of domicile; or


(b)      the Source is a separate account that is maintained solely in
connection with such Purchaser's fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or


(c)      the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as have been disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or


(d)     the Source constitutes assets of an "investment fund" (within the
meaning of Part V of the QPAM Exemption) managed by a "qualified professional
asset manager" or "QPAM" (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan's assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, as of the last day of its most recent calendar quarter, the QPAM
does not own a 10% or more interest in the Company and no Person controlling or
controlled by the QPAM (applying the definition of "control" in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10%, if such person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or


 
-15-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(e)     the Source constitutes assets of a "plan(s)" (within the meaning of
Section IV of PTE 96-23 (the "INHAM Exemption")) managed by an "in-house asset
manager" or "INHAM" (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of "control" in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or


(f)     the Source is a governmental plan; or


(g)     the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or


(h)     the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.


As used in this Section 6.2, the terms "employee benefit plan", "governmental
plan", "party in interest" and "separate account" shall have the respective
meanings assigned to such terms in section 3 of ERISA.


Section 7.              Information as to the Company.


Section 7.1. Financial and Business Information.  The Parent Guarantor shall
deliver to each holder of Notes that is an Institutional Investor:


(a)     Quarterly Statements — within 45 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Parent Guarantor's
Quarterly Report on Form 10-Q (the "Form 10-Q") with the SEC regardless of
whether the Parent Guarantor is subject to the filing requirements thereof)
after the end of each quarterly fiscal period in each fiscal year of the Parent
Guarantor (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of:


(i)     a consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as at the end of such quarter, and


(ii)    consolidated and combined statements of operations, shareholders'
equity, partners' capital and cash flows of the Parent Guarantor and its
Subsidiaries for such quarter and (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter,


 
-16-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Parent Guarantor and the Company
as fairly presenting, in all material respects, the financial position of the
companies being reported on and their results of operations and cash flows,
subject to changes resulting from year-end adjustments; provided that delivery
within the time period specified above of copies of the Parent Guarantor's Form
10-Q prepared in compliance with the requirements therefor and filed with the
SEC shall be deemed to satisfy the requirements of this Section 7.1(a);
provided, further, that the Parent Guarantor shall be deemed to have made such
delivery of such Form 10-Q if it shall have timely made such Form 10-Q available
on "EDGAR" and on its home page on the worldwide web (at the date of this
Agreement located at: http://www.essexpropertytrust.com) and shall have given
each Purchaser prior notice of such availability on EDGAR and on its home page
in connection with each delivery (such availability and notice thereof being
referred to as "Electronic Delivery");


(b)     Annual Statements — within 90 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Parent Guarantor's
Annual Report on Form 10-K (the "Form 10-K") with the SEC regardless of whether
the Parent Guarantor is subject to the filing requirements thereof) after the
end of each fiscal year of the Parent Guarantor, duplicate copies of,


(i)     a consolidated balance sheet of the Parent Guarantor and its
Subsidiaries, as at the end of such year, and


(ii)    consolidated and combined statements of operations, shareholders'
equity, partners' capital and cash flows of the Parent Guarantor and its
Subsidiaries, for such year,


setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with the standards of the Public Company Accounting Oversight Board
(United States), and that such audit provides a reasonable basis for such
opinion in the circumstances and that such audit is not subject to any "going
concern" or like qualification or exception or any qualification or exception as
to the scope of such audit, provided that the delivery within the time period
specified above of the Parent Guarantor's Form 10-K for such fiscal year
(together with the Parent Guarantor's annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance
with the requirements therefor and filed with the SEC, shall be deemed to
satisfy the requirements of this Section 7.1(b); provided, further, that the
Parent Guarantor shall be deemed to have made such delivery of such Form 10-K if
it shall have timely made Electronic Delivery thereof;


 
-17-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(c)     SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Parent Guarantor, the Company or any of their respective Subsidiaries to its
principal lending banks as a whole (excluding information sent to such banks in
the ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability or to its public securities
holders generally) and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Parent Guarantor, the
Company or any of their respective Subsidiaries with the SEC and of all press
releases and other statements made available generally by the Parent Guarantor,
the Company or any of their respective Subsidiaries to the public concerning
developments that are Material;


(d)     Notice of Default or Event of Default — promptly, and in any event
within ten Business Days after a Responsible Officer of the Parent Guarantor or
the Company becoming aware of the existence of any Default or Event of Default
or that any Person has given any notice or taken any action with respect to a
claimed default hereunder or that any Person has given any notice or taken any
action with respect to a claimed default of the type referred to in Section
11(f), a written notice specifying the nature and period of existence thereof
and what action the Company is taking or proposes to take with respect thereto;


(e)     ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Parent
Guarantor, the Company or an ERISA Affiliate proposes to take with respect
thereto:


(i)      with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or


(ii)     the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent Guarantor, the Company or any ERISA Affiliate of a notice
from a Multi-employer Plan that such action has been taken by the PBGC with
respect to such Multi-employer Plan; or


(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Parent Guarantor, the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any
Encumbrance on any of the rights, properties or assets of the Parent Guarantor,
the Company or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Encumbrance, taken
together with any other such liabilities or Encumbrances then existing, could
reasonably be expected to have a Material Adverse Effect;


 
-18-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(f)      Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Parent Guarantor, the
Company or any of their respective Subsidiaries from any Federal or state
Governmental Authority relating to any order, ruling, statute or other law or
regulation that could reasonably be expected to have a Material Adverse Effect;
and


(g)     Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent Guarantor, the Company or any of their
respective Subsidiaries (including actual copies of the Parent Guarantor's Form
10-Q and Form 10-K) or relating to the ability of the Company to perform its
obligations hereunder and under the Notes or relating to the ability of the
Parent Guarantor to perform its obligations hereunder and under the Parent
Guaranty, in each such case as from time to time may be reasonably requested by
any such holder of Notes.


Section 7.2. Officer's Certificate.  Each set of quarterly and annual financial
statements delivered to a holder of Notes pursuant to Section 7.1(a) or Section
7.1(b) shall be accompanied by a certificate of a Senior Financial Officer of
the Parent Guarantor and the Company setting forth (which, in the case of
Electronic Delivery of such financial statements, shall be by separate
concurrent delivery of such certificate to each holder of Notes):


(a)     Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Parent Guarantor and the Company were
in compliance with the requirements of Sections 10.1 through 10.6, inclusive,
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence); and


(b)     Event of Default — a statement that such Senior Financial Officer of the
Parent Guarantor and the Company has reviewed the relevant terms hereof and has
made, or caused to be made, under his or her supervision, a review of the
transactions and conditions of the Parent Guarantor, the Company or their
respective Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Parent Guarantor,
the Company or any of their respective Subsidiaries to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Parent Guarantor or the Company shall have taken or proposes to
take with respect thereto.


 
-19-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 7.3. Visitation.  The Parent Guarantor and the Company shall permit the
representatives of each holder of Notes that is an Institutional Investor:


(a)     No Default — if no Event of Default then exists, at the expense of such
holder and upon reasonable prior notice to the Parent Guarantor and the Company,
to visit the principal executive office of the Parent Guarantor or the Company,
as the case may be, to discuss the affairs, finances and accounts of the Parent
Guarantor, the Company and their respective Subsidiaries with the Parent
Guarantor's and the Company's officers, and with the consent of the Company,
which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Parent
Guarantor, the Company or each of their respective Subsidiaries, all at such
reasonable times and as often as may be reasonably requested in writing; and


(b)     Default — if an Event of Default then exists, at the expense of the
Parent Guarantor and the Company to visit and inspect any of the offices or
properties of the Parent Guarantor, the Company or any of their respective
Subsidiaries to examine all their respective books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers and
independent public accountants (and by this provision each of the Parent
Guarantor and the Company authorize said accountants to discuss the affairs,
finances and accounts of the Parent Guarantor, the Company and their respective
Subsidiaries), all at such times and as often during regular business hours as
may be requested.


Section 8.              Prepayment of the Notes.


Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of the Notes shall be due and payable on the stated maturity date thereof.


Section 8.2. Optional Prepayments with Make-Whole Amount.  The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding, at 100% of the principal amount
so prepaid, together with interest accrued thereon to the date of such
prepayment, and the Make-Whole Amount determined for the prepayment date with
respect to such principal amount; provided, that in the event such prepayment
pursuant to this Section 8.2 occurs on or after January 2, 2016 such Notes may
be prepaid at 100% of the principal amount of such Notes, together with interest
on such Notes accrued to the date of prepayment, but without Make-Whole Amount
or other premium.  The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment.  Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with Section
8.4), and the interest to be paid on the prepayment date with respect to such
principal amount being prepaid, and shall be accompanied by a certificate of a
Senior Financial Officer of the Parent Guarantor and the Company as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation.  Two Business Days prior to such prepayment,
the Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer of the Parent Guarantor and the Company specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.


 
-20-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 8.3. Change in Control.  (a) Notice of Change in Control or Control
Event. The Parent Guarantor and the Company will, within five Business Days
after any Responsible Officer of the Parent Guarantor or the Company has
knowledge of the occurrence of any Change in Control or Control Event, give
written notice of such Change in Control or Control Event to each holder of
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
subparagraph (b) of this Section 8.3.  If a Change in Control has occurred, such
notice shall contain and constitute an offer to prepay Notes as described in
subparagraph (c) of this Section 8.3 and shall be accompanied by the certificate
described in subparagraph (g) of this Section 8.3.


(b)     Condition to Company Action.  Neither the Parent Guarantor nor the
Company will take any action that consummates or finalizes a Change in Control
unless (i) at least 30 days prior to such action they shall have given to each
holder of Notes written notice containing and constituting an offer to prepay
Notes as described in subparagraph (c) of this Section 8.3, accompanied by the
certificate described in subparagraph (g) of this Section 8.3, and (ii)
contemporaneously with such action, the Company prepays all Notes required to be
prepaid in accordance with this Section 8.3.


(c)     Offer to Prepay Notes.  The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, the
Notes held by each holder on a date specified in such offer (the "Proposed
Prepayment Date").  If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.3, such date shall be
not less than 30 days and not more than 90 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the first Business Day after the 45th day after the
date of such offer).


(d)     Acceptance/Rejection.  A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment.  A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.3 shall be deemed to
constitute a rejection of such offer by such holder.


 
-21-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(e)     Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium.  The prepayment shall be made on the
Proposed Prepayment Date except as provided in subparagraph (f) of this Section
8.3.


(f)     Deferral Pending Change in Control.  The obligation of the Company to
prepay Notes pursuant to the offers required by subparagraph (c) and accepted in
accordance with subparagraph (d) of this Section 8.3 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made.  In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change in
Control occurs.  The Parent Guarantor and the Company shall keep each holder of
Notes reasonably and timely informed of (i) any such deferral of the date of
prepayment, (ii) the date on which such Change in Control and the prepayment are
expected to occur, and (iii) any determination by the Company that efforts to
effect such Change in Control have ceased or been abandoned (in which case the
offers and acceptances made pursuant to this Section 8.3 in respect of such
Change in Control shall be deemed rescinded).


(g)     Officer's Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Parent Guarantor and the Company and dated the date of
such offer, specifying: (i) the Proposed Prepayment Date; (ii) that such offer
is made pursuant to this Section 8.3; (iii) the principal amount of each Note
offered to be prepaid; (iv) the interest that would be due on each Note offered
to be prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions
of this Section 8.3 have been fulfilled; and (vi) in reasonable detail, the
nature and date or proposed date of the Change in Control.


(h)     Certain Definitions. Any one of the following shall constitute a "Change
in Control":


 (i)      any "person" or "group" (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act, whether or not applicable), other
than the Parent Guarantor, the Company or any majority-owned subsidiary of the
Parent Guarantor or the Company or any employee benefit plan of the Parent
Guarantor, the Company or such subsidiary, is or becomes the "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
more than 50% of the total voting power in the aggregate of all classes of
shares of the capital stock of the Parent Guarantor then outstanding entitled to
vote generally in elections of directors; or


(ii)      during any period of 12 consecutive months after the date of original
issuance of the Notes, persons who at the beginning of such 12-month period
constituted the Board of Directors of the Parent Guarantor, together with any
new persons whose election was approved by a vote of a majority of the persons
then still comprising the Board of Directors of the Parent Guarantor who were
either members of the Board of Directors of the Parent Guarantor at the
beginning of such period or whose election, designation or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board of Directors of the Parent Guarantor.


 
-22-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
"Control Event" means:


(i)       the execution by the Parent Guarantor, the Company or any of their
respective Subsidiaries or Affiliates of any agreement or letter of intent with
respect to any proposed transaction or event or series of transactions or events
which, individually or in the aggregate, may reasonably be expected to result in
a Change in Control,


(ii)      the execution of any written agreement which, when fully performed by
the parties thereto, would result in a Change in Control, or


(iii)     the making of any written offer by any person (as such term is used in
Section 13(d) and Section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the Equity Interests of the Parent Guarantor, which offer, if
accepted by the requisite number of holders, would result in a Change in
Control.


Section 8.4. Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated pro rata among all holders of the Notes
at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.  All partial prepayments made pursuant to Section 8.3 shall be
applied only to the Notes of the holders who have elected to participate in such
prepayment.


Section 8.5. Maturity; Surrender, Etc.  In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount, if any.  From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue.  Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.


Section 8.6. Purchase of Notes.  Neither the Parent Guarantor nor the Company
will nor will they permit any Affiliate to purchase, redeem, prepay or otherwise
acquire, directly or indirectly, any of the outstanding Notes except (a) upon
the payment or prepayment of the Notes in accordance with the terms of this
Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Parent Guarantor, the Company or an Affiliate to the holders of all Notes at the
time outstanding upon the same terms and conditions; provided any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
10 Business Days; provided further, if the holders of more than 33 1/3% of the
principal amount of the Notes then outstanding accept such offer, the Company
shall promptly notify the remaining holders of such fact and the expiration date
for the acceptance by holders of Notes of such offer shall be extended by the
number of days necessary to give each such remaining holder at least 3 Business
Days from its receipt of such notice to accept such offer or (c) otherwise in
any purchase from any holder of Notes on any terms and conditions; provided that
the Parent Guarantor, the Company or an Affiliate, as the case may be, shall be
obligated to make not later than 5 Business Days after consummation of such
purchase an offer to purchase, upon the same terms and conditions of such
purchase, the Notes held by each other holder of Notes then outstanding;
provided, further any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 10 Business Days; provided further, if
the holders of more than 33 1/3% of the principal amount of the Notes then
outstanding accept such offer, the Company shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 3 Business Days from its receipt of such
notice to accept such offer.  The Company will promptly cancel all Notes
acquired by it, the Parent Guarantor or any Affiliate pursuant to any payment,
prepayment or purchase of Notes pursuant to any provision of this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.  


 
-23-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 8.7. Make-Whole Amount.  The term "Make-Whole Amount" means, with
respect to any Note, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount of such Called Principal; provided that the
Make-Whole Amount may in no event be less than zero.  For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:


"Called Principal" means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.


"Discounted Value" means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.


"Reinvestment Yield" means, with respect to the Called Principal of any Note,
0.50% (50 basis points) over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as "Page PX1" (or such other display as may replace Page PX1
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation) as described in
clause (i) above, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for U.S. Treasury securities having a constant maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date
or (iii) if yields are not reported as of such time or yields reported as of
such time are not ascertainable (including by way of interpolation) as described
in clause (i) or (ii) above, yields from such reasonably comparable index as
shall be mutually agreed by the Parent Guarantor and the Required Holders.  In
the case of each determination under clause (i) or clause (ii), as the case may
be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.


 
-24-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
"Remaining Average Life" means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (a)
such Called Principal into (b) the sum of the products obtained by multiplying
(i) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (ii) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.


"Remaining Scheduled Payments" means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.  For the avoidance of doubt, the Adjusted
Interest Rate, if then in effect at the time of any computation of the Remaining
Scheduled Payments, shall be used in connection with such computation of the
Remaining Scheduled Payments.


"Settlement Date" means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.


 
-25-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 9.              Affirmative Covenants.


The Obligors, jointly and severally, covenant that so long as any of the Notes
are outstanding:


Section 9.1. Compliance with Law.  The Obligors will, and will cause each of
their respective Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, ERISA, the USA Patriot Act and Environmental Laws, and will
obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of their
respective properties or to the conduct of their respective businesses, in each
case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


Section 9.2. Insurance.  The Obligors will, and will cause each of their
respective Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.


Section 9.3. Maintenance of Properties.  The Obligors will, and will cause each
of their respective Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than due to ordinary wear and tear or to casualty or
condemnation), so that the business carried on in connection therewith may be
properly conducted at all times; provided that this Section 9.3 shall not
prevent either Obligor or any of their respective Subsidiaries from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Obligors have
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


Section 9.4. Payment of Taxes and Claims.  The Obligors will, and will cause
each of their respective Subsidiaries to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become an Encumbrance on properties or assets of either of
the Obligors or any of their respective Subsidiaries; provided that neither
Obligor nor any of their respective Subsidiaries need pay any such tax or
assessment, charge, levy or claim if (a) the amount, applicability or validity
thereof is contested by such Obligor or such Subsidiary on a timely basis in
good faith and in appropriate proceedings, and such Obligor or such Subsidiary
has established adequate reserves therefor in accordance with GAAP on the books
of such Obligor or such Subsidiary or (b) the nonpayment of all such taxes,
assessments, charges, levies and claims in the aggregate could not reasonably be
expected to have a Material Adverse Effect.


 
-26-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 9.5. Legal Existence, Etc.  Subject to Section 10.8, the Obligors will
at all times preserve and keep in full force and effect their respective legal
existence.  The Obligors will at all times preserve and keep in full force and
effect the legal existence of each of their respective Subsidiaries (unless
merged into an Obligor or a Wholly-owned Subsidiary) and all rights and
franchises of the Obligors and their respective Subsidiaries unless, in the good
faith judgment of the Obligors, the termination of or failure to preserve and
keep in full force and effect such legal existence, right or franchise could
not, individually or in the aggregate, have a Material Adverse Effect.


Without limiting the foregoing:


(a)     the Company will at all times take such action as may be necessary to
maintain its status as a "partnership" and not as an association taxable as a
corporation, in any such case for Federal income tax purposes and will not cause
or permit any modification, waiver, supplement or amendment of the Limited
Partnership Agreement to be entered into if giving effect thereto would result
in a Default or Event of Default; and


(b)     the Parent Guarantor will at all times maintain its qualification as a
real estate investment trust under the Code and the applicability to the Parent
Guarantor and its stockholders of the method of taxation provided for in
Sections 856 and 857(b) of the Code and any successor provision thereto and will
continue to operate as a self-directed and self-administered real estate
investment trust and will not engage in any business other than the business of
acting as a real estate investment trust and serving as the general partner of
the Company.


Section 9.6. Notes to Rank Pari Passu. (a) The Notes and all other obligations
under this Agreement of the Company are and at all times shall rank at least
pari passu in right of payment with all other present and future unsecured
Senior Indebtedness (actual or contingent) of the Company which is not expressed
to be subordinate or junior in rank to any other unsecured Senior Indebtedness
of the Company.


(b)     Without limiting clause (a) above, if at any time and from time to time,
any Principal Debt Facility while the same remains in existence becomes secured
by an Encumbrance on any assets of the Company or any of its Subsidiaries
("Previously Unsecured Debt"), then the Company will, and will cause each of its
Subsidiaries that has provided any such Encumbrance to, concurrently grant to
and for the benefit of the holders of the Notes a similar Encumbrance ranking
pari passu with the Encumbrance provided to or for the benefit of the Previously
Unsecured Debt, over the same assets of the Company or such Subsidiary as are
encumbered under such Encumbrance securing such Previously Unsecured Debt, under
documents in form and substance reasonably satisfactory to the Required Holders
with such Encumbrance to be the subject of an intercreditor agreement among the
lenders under the Previously Unsecured Debt and the holders of Notes, which
shall be reasonably satisfactory in form and substance to the Required
Holders.  


 
-27-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(c)     The holders of the Notes acknowledge and agree that any Encumbrance
securing the Notes pursuant to the foregoing clause (b) shall be automatically
discharged and released pursuant to the written request, and at the expense, of
the Company, provided that (i) any Encumbrance securing the associated
Previously Unsecured Debt referenced in the foregoing clause (b) have been
released and discharged, and the Company so certifies to the holders of the
Notes in a certificate which accompanies such request for release and discharge
and (ii) at the time of such release and discharge, the Company shall deliver a
certificate of a Responsible Officer to the holders of the Notes to the effect
that no Default or Event of Default exists.


Section 9.7. Guaranty by Affiliates.  The Obligors will cause each of their
respective Subsidiaries which at any time and from time to time becomes,
directly or indirectly, an obligor, borrower or guarantor in respect of
Indebtedness under the Revolving Credit Agreement to concurrently with the date
on which such Subsidiary becomes an obligor, borrower or guarantor in respect of
Indebtedness under the Revolving Credit Agreement, enter into an Affiliate
Guaranty, and deliver to each of the holders of the Notes the following items:


(i)       an executed counterpart of such Affiliate Guaranty or joinder
agreement in respect of an existing Affiliate Guaranty, as appropriate;


(ii)      a certificate signed by the President, a Vice President or another
authorized Responsible Officer of such Subsidiary making representations and
warranties to the effect of those contained in Sections 5.1, 5.2, 5.6 and 5.7,
but with respect to such Subsidiary and such Affiliate Guaranty, as applicable;


(iii)     such documents and evidence with respect to such Subsidiary as the
Required Holders may reasonably request in order to establish the existence and
good standing of such Subsidiary and the authorization of the transactions
contemplated by such Affiliate Guaranty; and


(iv)     an opinion of counsel reasonably satisfactory to the Required Holders
(which counsel the holders of the Notes hereby agree may be general counsel to
the Parent Guarantor) covering the matters set forth in Exhibit 9.7 and subject
to reasonably customary other qualifications, exclusions and assumptions.


Section 9.8. Books and Records.  The Obligors will, and will cause each of their
respective Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over such Obligor, or such
Subsidiary, as the case may be.


Section 9.9. Rating Confirmation.  No later than June 30 of each year, the
Obligors shall provide written evidence to each of the holders of the Notes,
sent in the manner provided in Section 18, of each then current senior unsecured
long-term debt rating of the Parent Guarantor, which shall, in any event,
include a rating from at least either Moody's or S&P; provided that, in the
event that both Moody's and S&P shall no longer provide ratings of senior
unsecured long term debt, the Company and the Required Holders shall undertake
in good faith to select another rating agency to rate the senior unsecured long
term debt of the Parent Guarantor or an alternative method to measure the credit
quality of the Parent Guarantor to preserve the intent and purpose hereof and to
enter into any amendment hereof to reflect the same.


 
-28-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 9.10. Ownership.  The Parent Guarantor shall own, directly or
indirectly, at least 51% of the outstanding partnership interests of the Company
and shall remain the sole general partner of the Company.


Section 10.            Negative Covenants.


The Obligors, jointly and severally, covenant that so long as any of the Notes
are outstanding:


Section 10.1. Maximum Aggregate Debt Limit. The Obligors will not, and will not
cause or permit any of their Subsidiaries to, incur any Indebtedness (including,
without limitation, Acquired Indebtedness) if, immediately after giving effect
to the incurrence of such Indebtedness and the application of the proceeds
therefrom on a pro forma basis, the aggregate principal amount of all
outstanding Indebtedness of the Obligors and their Subsidiaries (determined on a
consolidated basis in accordance with generally accepted accounting principles)
is greater than 60% of the sum of (without duplication) (i) the Total Assets of
the Obligors and their Subsidiaries as of the last day of the then most recently
ended fiscal quarter and (ii) the aggregate purchase price of any real estate
assets or mortgages receivable acquired, and the aggregate amount of any
securities offering proceeds received (to the extent such proceeds were not used
to acquire real estate assets or mortgages receivable or used to reduce
Indebtedness), by the Obligors or any of their Subsidiaries since the end of
such fiscal quarter, including the proceeds obtained from the incurrence of such
additional Indebtedness, determined on a consolidated basis in accordance with
generally accepted accounting principles.


Section 10.2. Maximum Aggregate Secured Debt Limit.  The Obligors will not, and
will not cause or permit any of their Subsidiaries to, incur any Indebtedness
(including, without limitation, Acquired Indebtedness) secured by any
Encumbrance on any property or assets of the Obligors or any of their
Subsidiaries, whether owned on the date of this Indenture or thereafter
acquired, if, immediately after giving effect to the incurrence of such
Indebtedness and the application of the proceeds therefrom on a pro forma basis,
the aggregate principal amount (determined on a consolidated basis in accordance
with generally accepted accounting principles) of all outstanding Indebtedness
of the Obligors and their Subsidiaries which is secured by any Encumbrance on
any property or assets of the Obligors or any of their Subsidiaries is greater
than (a) at all times before December 31, 2013, 55% and (b) at all times on or
after December 31, 2013, 50%, of:  the sum of (without duplication) (i) the
Total Assets of the Obligors and their Subsidiaries as of the last day of the
then most recently ended fiscal quarter and (ii) the aggregate purchase price of
any real estate assets or mortgages receivable acquired, and the aggregate
amount of any securities offering proceeds received (to the extent such proceeds
were not used to acquire real estate assets or mortgages receivable or used to
reduce Indebtedness), by the Obligors or any of their Subsidiaries since the end
of such fiscal quarter, including the proceeds obtained from the incurrence of
such additional Indebtedness, determined on a consolidated basis in accordance
with generally accepted accounting principles.


 
-29-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 10.3. Minimum Interest Coverage.  The Obligors will not, and will not
cause or permit any of their Subsidiaries to, incur any Indebtedness (including,
without limitation, Acquired Indebtedness) if the ratio of Consolidated Income
Available for Debt Service to the Annual Debt Service Charge for the period
consisting of the four consecutive fiscal quarters most recently ended prior to
the date on which such additional Indebtedness is to be incurred shall have been
less than 1.5:1 on a pro forma basis after giving effect to the incurrence of
such Indebtedness and the application of the proceeds therefrom, and calculated
on the assumption that (i) such Indebtedness and any other Indebtedness
(including, without limitation, Acquired Indebtedness) incurred by the Obligors
or any of their Subsidiaries since the first day of such four-quarter period had
been incurred, and the application of the proceeds therefrom (including to repay
or retire other Indebtedness) had occurred, on the first day of such period,
(ii) the repayment or retirement of any other Indebtedness of the Obligors or
any of their Subsidiaries since the first day of such four-quarter period had
occurred on the first day of such period (except that, in making such
computation, the amount of Indebtedness under any revolving credit facility,
line of credit or similar facility shall be computed based upon the average
daily balance of such Indebtedness during such period), and (iii) in the case of
any acquisition or disposition by the Obligors or any of their Subsidiaries of
any asset or group of assets, in any such case with a fair market value
(determined in good faith by the Company's Board of Directors) in excess of
$1,000,000, since the first day of such four-quarter period, whether by merger,
stock purchase or sale or asset purchase or sale or otherwise, such acquisition
or disposition had occurred as of the first day of such period with the
appropriate adjustments with respect to such acquisition or disposition being
included in such pro forma calculation.  If the Indebtedness giving rise to the
need to make the foregoing calculation or any other Indebtedness incurred after
the first day of the relevant four-quarter period bears interest at a floating
rate then, for purposes of calculating the Annual Debt Service Charge, the
interest rate on such Indebtedness shall be computed on a pro forma basis as if
the average rate which would have been in effect during the entire such
four-quarter period had been the applicable rate for the entire such period.


Section 10.4. Minimum Unsecured Debt Ratio.  The Obligors will, and will cause
its Subsidiaries to, have at all times Total Unencumbered Assets of not less
than 150% of the aggregate principal amount of all outstanding Unsecured
Indebtedness of the Obligors and their Subsidiaries, determined on a
consolidated basis in accordance with generally accepted accounting principles.


Section 10.5. Minimum Unsecured Debt Yield.  The Obligors will not at the end of
each calendar quarter permit the Net Operating Income generated by the Total
Unencumbered Assets for such calendar quarter period ending on such date
multiplied by 4 to be less than 11.5% of Unsecured Indebtedness.


Section 10.6. Minimum Net Worth.  The Obligors will at the end of each calendar
quarter keep and maintain Consolidated Net Worth at an amount not less than
$850,000,000.


Section 10.7. Maximum Quarterly Dividends.  The Parent Guarantor shall not
declare or pay any distributions or dividends except from cash flow available
for distributions or dividends and earned during the immediately preceding
fiscal year, and in any event not in excess of 95% of Funds From Operations on a
rolling four calendar quarter basis.  The total of common and preferred stock
dividends in any calendar quarter may exceed Funds From Operations for the
quarter only to the extent necessary for the Parent Guarantor to retain its
status as a real estate investment trust under the provisions of Code Sections
856 and 857.  Notwithstanding the foregoing, during the continuance of any Event
of Default, aggregate distributions shall not exceed the minimum amount that the
Parent Guarantor must distribute to its shareholders in order to qualify as a
real estate investment trust under the provisions of Code Sections 856 and 857.


 
-30-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 10.8. Mergers, Consolidations, Etc.  The Obligors will not consolidate
with or be a party to a merger with any other Person, or sell, lease or
otherwise dispose of all or substantially all of its assets; provided that:


(a)     the Company may consolidate or merge with or into any other Person if
(i) the Person which results from such consolidation or merger (the "Surviving
Person") is organized under the laws of any state of the United States or the
District of Columbia, (ii) the due and punctual payment of the principal of and
premium, if any, and interest on all of the Notes, according to their tenor, and
the due and punctual performance and observation of all of the covenants in the
Notes and this Agreement to be performed or observed by the Company are
expressly assumed in writing by the Surviving Person and the Surviving Person
shall furnish to the holders of the Notes an opinion of counsel satisfactory to
the Required Holders to the effect that the instrument of assumption has been
duly authorized, executed and delivered and constitutes the legal, valid and
binding contract and agreement of the Surviving Person enforceable in accordance
with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors' rights generally and by general equitable
principles, (iii) the Parent Guarantor and each Affiliate Guarantor shall have
affirmed in writing its respective obligations under the Parent Guaranty or the
Affiliate Guaranty, as the case may be, and (iv) at the time of such
consolidation or merger and immediately after giving effect thereto, (A) no
Default or Event of Default would exist and (B) the Surviving Person would be
permitted by the provisions of Sections 10.1 and 10.3 to incur at least $1.00 of
additional Indebtedness;


(b)     the Company may sell or otherwise dispose of all or substantially all of
its assets to any Person for consideration which represents the fair market
value of such assets (as determined in good faith by the Board of Directors of
Parent Guarantor at the time of such sale or other disposition if (i) the
acquiring Person (the "Acquiring Person") is a Person organized under the laws
of any state of the United States or the District of Columbia, (ii) the due and
punctual payment of the principal of and premium, if any, and interest on all
the Notes, according to their tenor, and the due and punctual performance and
observance of all of the covenants in the Notes and in this Agreement to be
performed or observed by the Company are expressly assumed in writing by the
Acquiring Person and the Acquiring Person shall furnish to the holders of the
Notes an opinion of counsel satisfactory to the Required Holders to the effect
that the instrument of assumption has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
such Acquiring Person enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles, (iii) the
Parent Guarantor and each Affiliate Guarantor shall have affirmed in writing its
respective obligations under the Parent Guaranty or the Affiliate Guaranty, as
the case may be, and (iv) at the time of such sale or disposition and
immediately after giving effect thereto, (A) no Default or Event of Default
would exist and (B) the Acquiring Person would be permitted by the provisions of
Sections 10.1 and 10.3 to incur at least $1.00 of additional Indebtedness;


 
-31-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(c)     the Parent Guarantor may consolidate or merge with or into any other
Person if (i) the Surviving Person is organized under the laws of any state of
the United States or the District of Columbia, (ii) the due and punctual
performance and observation of all of the covenants in this Agreement and the
Parent Guaranty to be performed or observed by the Parent Guarantor are
expressly assumed in writing by the Surviving Person and the Surviving Person
shall furnish to the holders of the Notes an opinion of counsel satisfactory to
the Required Holders to the effect that the instrument of assumption has been
duly authorized, executed and delivered and constitutes the legal, valid and
binding contract and agreement of the Surviving Person enforceable in accordance
with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors' rights generally and by general equitable
principles, (iii) each Affiliate Guarantor shall have affirmed in writing its
obligations under the Affiliate Guaranty to which it is a party, and (iv) at the
time of such consolidation or merger and immediately after giving effect
thereto, (A) no Default or Event of Default would exist and (B) the Surviving
Person would be permitted by the provisions of Sections 10.1 and 10.3 to incur
at least $1.00 of additional Indebtedness; and


(d)     the Parent Guarantor may sell or otherwise dispose of all or
substantially all of its assets to any Person for consideration which represents
the fair market value of such assets (as determined in good faith by the Board
of Directors of the Parent Guarantor) at the time of such sale or other
disposition if (i) the Acquiring Person is a Person organized under the laws of
any state of the United States or the District of Columbia, (ii) the due and
punctual performance and observance of all of the covenants in this Agreement
and the Parent Guaranty to be performed or observed by the Parent Guarantor are
expressly assumed in writing by the Acquiring Person and the Acquiring Person
shall furnish to the holders of the Notes an opinion of counsel satisfactory to
the Required Holders to the effect that the instrument of assumption has been
duly authorized, executed and delivered and constitutes the legal, valid and
binding contract and agreement of such Acquiring Person enforceable in
accordance with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors' rights generally and by general equitable
principles, (iii) each Affiliate Guarantor shall have affirmed in writing its
obligations under the Affiliate Guaranty to which it is a party, and (iv) at the
time of such sale or disposition and immediately after giving effect thereto,
(A) no Default or Event of Default would exist and (B) the Acquiring Person
would be permitted by the provisions of Sections 10.1 and 10.3 to incur at least
$1.00 of additional Indebtedness.


 
-32-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 10.9. Transactions with Affiliates.  The Obligors will not and will not
permit any of their respective Subsidiaries to enter into directly or indirectly
any transaction or group of related transactions (including without limitation
the purchase, lease, sale or exchange of properties of any kind or the rendering
of any service) with any Affiliate (other than such Obligor or another
Subsidiary), except in the ordinary course and pursuant to the reasonable
requirements of such Obligor's or such Subsidiary's business and upon fair and
reasonable terms no less favorable to such Obligor or such Subsidiary than would
be obtainable in a comparable arm's-length transaction with a Person not an
Affiliate.


Section 10.10. Line of Business.  Neither Obligor will nor will any Obligor
permit any of its respective Subsidiaries to engage in any business if, as a
result, the general nature of the business in which such Obligor and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which such Obligor and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Memorandum.


Section 10.11. Terrorism Sanctions Regulations.  The Obligors will not and will
not permit any Subsidiary to (a) become a Person described or designated in the
SDN List or otherwise a Person officially sanctioned by the United States of
America pursuant to the OFAC Sanctions Laws or by any other Governmental
Authority pursuant to any Applicable Laws similar in substance to the Foreign
Activities Laws, (b) knowingly (as such term is defined in Section 101(6) of
CISADA) engage in any dealings or transactions with any such Person where such
dealings or transactions would result in any holder of a Note being in violation
of the Foreign Activities Laws, (c) engage in any dealings or transactions with
any Person in violation in any material respect of any Applicable Laws similar
in substance to the Foreign Activities Laws or (d) engage in any dealings or
transactions with any Person where such dealings or transactions would result in
any holder of a Note being in violation of any Applicable Laws similar in
substance to the Foreign Activities Laws.


Section 11.            Events of Default.


An "Event of Default" shall exist if any of the following conditions or events
shall occur and be continuing:


(a)     the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or


(b)     the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or


(c)     the Obligors default in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1 through 10.6; or


 
-33-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(d)     either Obligor defaults in the performance of or compliance with any
term contained herein (other than those referred to in Sections 11(a), (b) and
(c)) or the Parent Guarantor or any Affiliate Guarantor defaults in the
performance of or compliance with any term contained in the Parent Guaranty or
any Affiliate Guaranty, as the case may be, and any such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer of the Parent
Guarantor or the Company obtaining actual knowledge of such default and (ii) the
Obligors receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a "notice of default" and to refer
specifically to this Section 11(d)); or


(e)     any representation or warranty made in writing by or on behalf of the
Parent Guarantor, the Company or any Affiliate Guarantor or by any officer of
the Parent Guarantor, the Company or any Affiliate Guarantor in this Agreement,
the Parent Guaranty or in any Affiliate Guaranty, as the case may be, or in any
writing furnished in connection with the transactions contemplated hereby or
thereby proves to have been false or incorrect in any material respect on the
date as of which made; or


(f)     (i) the Parent Guarantor, the Company or any Subsidiary is in default
(as principal or as guarantor or other surety) in the payment of any principal
of or premium or make-whole amount or interest on any Indebtedness that is
outstanding in an aggregate principal amount of at least $5,000,000 beyond any
period of grace provided with respect thereto, or (ii) the Parent Guarantor, the
Company or any Subsidiary is in default in the performance of or compliance with
any term of any evidence of any Indebtedness in an aggregate outstanding
principal amount of at least $20,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been declared,
due and payable before its stated maturity or before its regularly scheduled
dates of payment, or (iii) as a consequence of the occurrence or continuation of
any event or condition (other than the passage of time or the right of the
holder of Indebtedness to convert such Indebtedness into equity interests), the
Parent Guarantor, the Company or any Subsidiary has become obligated to purchase
or repay Indebtedness before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $20,000,000; or


(g)     the Parent Guarantor, the Company or any Affiliate Guarantor (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors, (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, (v) is adjudicated as insolvent or to be liquidated, or (vi)
takes corporate action for the purpose of any of the foregoing; or


 
-34-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(h)     a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Parent Guarantor, the Company or any
Affiliate Guarantor, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Parent Guarantor, the
Company or any Affiliate Guarantor, or any such petition shall be filed against
the Parent Guarantor, the Company or any Affiliate Guarantor and such order
shall not have been reversed or vacated or such petition shall not be dismissed
in any case within 60 days; or


(i)     a final judgment or judgments for the payment of money aggregating in
excess of $20,000,000 are rendered against one or more of the Parent Guarantor,
the Company or any of their respective Subsidiaries, and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
or


(j)      if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Parent
Guarantor, the Company or any ERISA Affiliate that a Plan may become a subject
of any such proceedings, (iii) the aggregate "amount of unfunded benefit
liabilities" (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed
$15,000,000, (iv) the Parent Guarantor, the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Parent Guarantor, the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Parent Guarantor,
the Company or any Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of the Parent Guarantor, the Company or any Subsidiary
thereunder; and any such event or events described in clauses (i) through (vi)
above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect; or


(k)     the Parent Guaranty or any Affiliate Guaranty shall cease to be in full
force and effect for any reason whatsoever, including, without limitation, a
determination by any Governmental Authority that the Parent Guaranty or such
Affiliate Guaranty is invalid, void or unenforceable or the Parent Guarantor or
any Affiliate Guarantor which is a party to such Affiliate Guaranty shall
contest or deny in writing the validity or enforceability of any of its
obligations under the Parent Guaranty or such Affiliate Guaranty, as the case
may be, but excluding any Affiliate Guaranty which ceases to be in full force
and effect in accordance with and by reason of the express provisions of Section
2.3(b).


 
-35-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
As used in Section 11(j), the terms "employee benefit plan" and "employee
welfare benefit plan" shall have the respective meanings assigned to such terms
in section 3 of ERISA.


Section 12.            Remedies on Default, Etc.


Section 12.1. Acceleration.  (a) If an Event of Default with respect to the
Parent Guarantor or the Company described in Section 11(g) or (h) (other than an
Event of Default described in clause (i) of Section 11(g) or described in clause
(vi) of Section 11(g) by virtue of the fact that such clause encompasses clause
(i) of Section 11(g)) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.


(b)     If any other Event of Default has occurred and is continuing, any holder
or holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Parent Guarantor and the Company, declare all the Notes then outstanding to be
immediately due and payable.


(c)     If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Parent Guarantor and the Company, declare all the Notes
held by it or them to be immediately due and payable.


Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Parent Guarantor
and the Company acknowledge, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for), and that the
provision for payment of a Make-Whole Amount by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.


Section 12.2. Other Remedies.  If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.


 
-36-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 12.3. Rescission.  At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than 51%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if (a)
the Parent Guarantor and the Company have paid all overdue interest on the
Notes, all principal of and Make-Whole Amount, if any, on any Notes that are due
and payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Parent Guarantor, the Company nor
any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and (d)
no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes.  No rescission and annulment under this Section
12.3 will extend to or affect any subsequent Event of Default or Default or
impair any right consequent thereon.


Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder's rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by any Note upon any holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the Parent Guarantor and the Company under Section
15, the Parent Guarantor and the Company will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys' fees, expenses
and disbursements.


Section 13.            Registration; Exchange; Substitution of Notes.


Section 13.1. Registration of Notes.  The Company shall cause the Registrar to
keep at its principal executive office a register for the registration and
registration of transfers of Notes.  The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register.  Prior to due
presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary.  The Company shall cause the Registrar to give to any
holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.


Section 13.2. Transfer and Exchange of Notes.  Upon surrender of any Note at the
principal executive office of the Registrar for registration of transfer or
exchange (and in the case of a surrender for registration of transfer
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or such holder's attorney duly authorized in writing and
accompanied by the relevant name, address and other information for notices of
each transferee of such Note or part thereof), within ten Business Days
thereafter, the Company shall execute and shall cause the Registrar to deliver,
at the Company's expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note.  Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1.  Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon.  The Company or the Registrar may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes.  Notes shall not be transferred in denominations
of less than $100,000; provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000.  Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.2.


 
-37-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 13.3. Replacement of Notes.  Upon receipt by the Registrar on behalf of
the Company of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and


(a)     in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company or the Registrar on its behalf (provided that if the
holder of such Note is, or is a nominee for, an original Purchaser or another
holder of a Note with a minimum net worth of at least $50,000,000 or a Qualified
Institutional Buyer, such Person's own unsecured agreement of indemnity shall be
deemed to be satisfactory), or


(b)     in the case of mutilation, upon surrender and cancellation thereof,


within ten Business Days thereafter, the Company at its own expense shall
execute and shall cause the Registrar to deliver, in lieu thereof, a new Note,
dated and bearing interest from the date to which interest shall have been paid
on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.


Section 13.4. Registrar.  The principal executive office of the Registrar is
Union Bank, N.A., 350 California Street, 11th Floor, San Francisco, California
94104, Attention: Corporate Trust Division, Phone: (415) 273-2515, Fax: (415)
273-2492, or such other address as the Company shall have specified to the
holder of each Note in writing.    


Section 14.            Payments on Notes.


Section 14.1. Place of Payment.  Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Citibank, N.A. in
such jurisdiction.  The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.


 
-38-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 14.2. Home Office Payment.  So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company, or the Paying Agent
on its behalf, will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser's name in Schedule A hereto or
by such other method or at such other address as such Purchaser shall have from
time to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1.  Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2.  The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.


Section 15.            Expenses, Etc.


Section 15.1. Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Parent Guarantor and the Company,
jointly and severally, agree to pay all costs and expenses (including reasonable
attorneys' fees of a special counsel and, if reasonably required by the Required
Holders, local or other counsel) incurred by the Purchasers and each other
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement, the
Notes, the Parent Guaranty or any Affiliate Guaranty (whether or not such
amendment, waiver or consent becomes effective), including, without
limitation:  (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Notes, the Parent Guaranty or any Affiliate Guaranty or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, the Notes, the Parent Guaranty
or any Affiliate Guaranty, or by reason of being a holder of any Note, (b) the
costs and expenses, including financial advisors' fees, incurred in connection
with the insolvency or bankruptcy of the Company, the Parent Guarantor or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes, the Parent Guaranty and any
Affiliate Guaranty, (c) the costs and expenses incurred in connection with the
initial filing of this Agreement and all related documents and financial
information with the SVO; provided, that such costs and expenses under this
clause (c) shall not exceed $3,000 and (d) the costs, expenses, fees and
disbursements of the Paying Agent and the Registrar in connection with the
performance of its duties under the Paying Agent Agreement.  The Parent
Guarantor and the Company, jointly and severally, agree to pay, and will save
each Purchaser and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes).


 
-39-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 15.2. Survival.  The obligations of the Parent Guarantor and the Company
under this Section 15 will survive the payment or transfer of any Note, the
enforcement, amendment or waiver of any provision of this Agreement, the Notes,
the Parent Guaranty or any Affiliate Guaranty, and the termination of this
Agreement.


Section 16.            Survival of Representations and Warranties; Entire
Agreement.


All representations and warranties contained herein or in the Parent Guaranty or
in any Affiliate Guaranty shall survive the execution and delivery of this
Agreement, the Notes, the Parent Guaranty and any Affiliate Guaranty, the
purchase or transfer by any Purchaser of any Note or portion thereof or interest
therein and the payment of any Note, and may be relied upon by any subsequent
holder of a Note, regardless of any investigation made at any time by or on
behalf of such Purchaser or any other holder of a Note.  All statements
contained in any certificate or other instrument delivered by or on behalf of
the Parent Guarantor or the Company pursuant to this Agreement shall be deemed
representations and warranties of the Parent Guarantor or the Company under this
Agreement, as the case may be.  Subject to the preceding sentence, this
Agreement, the Notes, the Parent Guaranty and any Affiliate Guaranty embody the
entire agreement and understanding between each Purchaser, the Parent Guarantor
and the Company and supersede all prior agreements and understandings relating
to the subject matter hereof.


Section 17.            Amendment and Waiver.


Section 17.1. Requirements.  This Agreement, the Notes, the Parent Guaranty and
any Affiliate Guaranty may be amended, and the observance of any term hereof or
of the Notes may be waived (either retroactively or prospectively), with (and
only with) the written consent of the Parent Guarantor, the Company and the
Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it
is used therein), will be effective as to any Purchaser unless consented to by
such Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, (iii) amend any of Section 8, 11(a),
11(b), 12, 17 or 20, or (iv) reduce or alter the scope of the Parent Guaranty or
release the Parent Guarantor from liability under the Parent Guaranty.  As used
herein and in the Notes, the term "this Agreement" and references thereto shall
mean this Agreement, as it may from time to time be amended or supplemented.


 
-40-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 17.2. Solicitation of Holders of Notes.


(a)     Solicitation.  The Parent Guarantor and the Company will provide each
holder of the Notes (irrespective of the amount of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes.  The Parent Guarantor and the Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.


(b)    Payment.  Neither the Parent Guarantor nor the Company will directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any holder of Notes as consideration for or as
an inducement to the entering into by any holder of Notes of any waiver or
amendment of any of the terms and provisions hereof unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.


(c)     Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.


Section 17.3. Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Parent
Guarantor and the Company without regard to whether such Note has been marked to
indicate such amendment or waiver.  No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon.  No course
of dealing between the Parent Guarantor, the Company and the holder of any Note
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of such Note.  As used herein, the term
"this Agreement" and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.


Section 17.4. Notes Held by Company, Etc.  Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Notes, the Parent Guaranty or
any Affiliate Guaranty, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Parent Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.


 
-41-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 18.            Notices.


All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:


(i)     if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A hereto or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,


(ii)     if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing,


(iii)     if to the Parent Guarantor, to the Parent Guarantor at 925 East Meadow
Drive, Palo Alto, CA 94303, to the attention of Mark Mikl, Jordan Ritter and
Michael Dance, or at such other address as the Parent Guarantor shall have
specified to the holder of each Note in writing,


(iv)     if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Mark Mikl, Jordan Ritter and Michael Dance
with a copy to the Paying Agent at Union Bank, N.A., 350 California Street, 11th
Floor, San Francisco, California 94104, Attention: Corporate Trust Division,
Phone: (415) 273-2515, Fax: (415) 273-2492, or at such other address as the
Company shall have specified to the holder of each Note in writing.


Notices under this Section 18 will be deemed given only when actually received.


Section 19.            Reproduction of Documents.


This Agreement, the Parent Guaranty, any Affiliate Guaranty and all documents
relating thereto, including, without limitation, (a) consents, waivers and
modifications that may hereafter be executed, (b) documents received by any
Purchaser at any Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital or other similar process and such Purchaser may
destroy any original document so reproduced.  The Parent Guarantor and the
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 19 shall not prohibit the Parent Guarantor, the Company
or any other holder of Notes from contesting any such reproduction to the same
extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.


 
-42-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 20.            Confidential Information.


For the purposes of this Section 20, "Confidential Information" means
information delivered to any Purchaser by or on behalf of the Parent Guarantor,
the Company, or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement that is proprietary in nature and
that was clearly marked or labeled or otherwise adequately identified when
received by such Purchaser as being confidential information of the Parent
Guarantor, the Company or such Subsidiary, as the case may be; provided that
such term does not include information that (a) was publicly known or otherwise
known to such Purchaser prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by such Purchaser or any
Person acting on such Purchaser's behalf, (c) otherwise becomes known to such
Purchaser other than through disclosure by the Parent Guarantor, the Company or
any of their respective Subsidiaries or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available.  Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser; provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes), (ii)
its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any security
of the Parent Guarantor or the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (vi) any federal or state regulatory authority
having jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each
case, any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser's investment portfolio or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser's Notes and this Agreement.  Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement.  On reasonable request by the Parent Guarantor
and the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Parent
Guarantor and the Company embodying the provisions of this Section 20.


 
-43-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 21.            Substitution of Purchaser.


Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Parent Guarantor and the Company, which notice shall be signed by
both such Purchaser and such Affiliate, shall contain such Affiliate's agreement
to be bound by this Agreement and shall contain a confirmation by such Affiliate
of the accuracy with respect to it of the representations set forth in Section
6.  Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21) shall be deemed to refer to such
Affiliate in lieu of such original Purchaser.  In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Parent Guarantor and the Company of notice of
such transfer, any reference to such Affiliate as a "Purchaser" in this
Agreement (other than in this Section 21) shall no longer be deemed to refer to
such Affiliate, but shall refer to such original Purchaser, and such original
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement.


Section 22.            Miscellaneous.


Section 22.1. Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.


Section 22.2. Payments Due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.5 that the notice of any prepayment specify a Business Day as the
date fixed for such prepayment), any payment of principal of or Make-Whole
Amount or interest on any Note that is due on a date other than a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; provided that if the maturity date of any Note is a
date other than a Business Day, the payment otherwise due on such maturity date
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.


Section 22.3. Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP.  Except as otherwise specifically provided herein, (a)
all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (b) all financial statements shall be prepared in accordance with
GAAP.  For purposes of determining compliance with the covenants set out in this
Agreement, any election by the Parent Guarantor or the Company to measure an
item of Indebtedness using fair value (as permitted by Statement of Financial
Accounting Standards No. 159) shall be disregarded and such determination shall
be made as if such election had not been made.


 
-44-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Section 22.4. Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.


Section 22.5. Construction, Etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.


For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.


Section 22.6. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.


Section 22.7. Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.


Section 22.8. Jurisdiction and Process; Waiver of Jury Trial.  (a) The Parent
Guarantor and the Company, each for itself, irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes.  To the fullest
extent permitted by applicable law, the  Parent Guarantor and the Company, each
for itself, irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.


(b)The Parent Guarantor and the Company, each for itself, consents to process
being served by or on behalf of any holder of Notes in any suit, action or
proceeding of the nature referred to in Section 22.8(a) by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, return receipt requested, to it at its address specified
in Section 18 or at such other address of which such holder shall then have been
notified pursuant to said Section.  The Parent Guarantor and the Company, each
for itself, agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.


 
-45-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(c)Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Parent
Guarantor or the Company in the courts of any appropriate jurisdiction or to
enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.


(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.


*     *     *     *     *
 
 
-46-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between and among you, the Parent
Guarantor and the Company.
 

 
Very truly yours,
         
Essex Portfolio, L.P., a California limited partnership
               
By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
                   
By
     
Name: Mark J. Mikl
   
Title: Senior Vice President
                 
Essex Property Trust, Inc., a Maryland corporation
                 
By
     
Name: Mark J. Mikl
   
Title: Senior Vice President



 
-47-

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
           
The
Prudential Insurance Company of America        
By
 
   
Name:
   
Title: Vice President



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
        Pruco Life Insurance Company         By
 
   
Name:
   
Title: Assistant Vice President



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
           
 
Prudential Retirement Insurance and   Annuity Company
     
By:  
Prudential Investment Management, Inc., as investment manager
       
By
 
   
Name:
   
Title: Vice President



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
                       
 
BCBSM, Inc. DBA Blue Cross and Blue Shield of Minnesota
 
       
By:  
Prudential Private Placement Investors, L.P. (as Investment Advisor)          
 
By:
Prudential Private Placement Investors, Inc. (as its General Partner)
           
By
 
 
 
 
Name:
     
Title: Vice President



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
                   
 
Physicians Mutual Insurance Company          
 
By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)            
 
By:
Prudential Private Placement Investors, Inc. (as its General Partner)          
      By
 
       
Name:
   
 
 
Title: Vice President



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
       
 
Aviva Life and Annuity Company        
 
By:  Aviva Investors North America, Inc., Its authorized attorney-in-fact      
      By
 
     
Name: Roger D. Fors
     
Title: VP-Private Fixed Income



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
     
 
United Services Automobile Association
     
 
By
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
     
 
USAA Life Insurance Company
     
 
By
     
Name:
   
Title:





 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
       
 
Minnesota Life Insurance Company
 
American Republic Insurance Company
       
 
By:
Advantus Capital Management, Inc.            
By
       
Name:
     
Title:



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
       
NGM Insurance Company
       
By
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
       
Gleaner Life Insurance Society
       
By
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
       
Protective Life Insurance Company
       
By
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
       
Protective Life Insurance Company of New York
     
 
By
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement



This Agreement is hereby accepted and agreed to as of the date thereof.
       
Blue Cross Blue Shield of Mississippi, a Mutual Insurance Company
       
By
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
         
 
Pennsylvania Professional Liability Joint Underwriting Association
     
 
By
   
 
Name:
 
 
Title:



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 

This Agreement is hereby accepted and agreed to as of the date thereof.        
Blue Cross Blue Shield of Wyoming
       
By
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
         
 
EquiTrust Life Insurance Company
 
      By      
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
     
 
Farm Bureau Life Insurance Company      
 
By
 
   
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
     
 
Farm Bureau Property & Casualty Insurance Company
       
By
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
This Agreement is hereby accepted and agreed to as of the date thereof.
            Primerica Life Insurance Company         By: 
Conning Inc., as Investment Manager
           
By
       
Name:  John H. DeMallie
     
Title:    Director



 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
Defined Terms


As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:


"Acquired Indebtedness" means Indebtedness of a Person (i) existing at the time
such Person becomes a Subsidiary or (ii) assumed in connection with the
acquisition of assets from such Person, in each case, other than Indebtedness
incurred in connection with, or in contemplation of, such Person becoming a
Subsidiary or such acquisition.  Acquired Indebtedness shall be deemed to be
incurred on the date of the related acquisition of assets from any Person or the
date the acquired Person becomes a Subsidiary.


"Acquiring Person" is defined in Section 10.8(b).


"Adjusted Interest Rate" is defined in Section 1.2(e).


"Affiliate" means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 20% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 20% or more of any class of voting or equity
interests.  As used in this definition, "Control" means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Unless the context otherwise clearly requires, any
reference to an "Affiliate" is a reference to an Affiliate of the Company.


"Affiliate Guarantor" is defined in Section 2.3(a) and shall include any
Affiliate Guarantor which is required to comply with the requirements of Section
9.7.


"Affiliate Guaranty" is defined in Section 2.3(a) and shall include any
Affiliate Guaranty delivered pursuant to Section 9.7.


"Annual Debt Service Charge" for any period means the maximum amount which is
payable during such period for interest on, and original issue discount of,
Indebtedness of the Obligors and their Subsidiaries and the amount of dividends
which are payable during such period in respect of any Disqualified Stock.


"Anti-Corruption Laws" is defined in Section 5.16(b).


"Anti-Money Laundering Laws" is defined in Section 5.16(b).
 
 
Schedule B
(to Note Purchase Agreement)

 
 

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
"Anti-Terrorism Order" means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as amended.


"Applicable Laws" means the Foreign Activity Laws, any laws, ordinances or
governmental rules or regulations similar in substance to the Foreign Activity
Laws, Anti-Money Laundering Laws, Anti-Corruption Laws and Environmental Laws.


"Below Investment Grade Event" is defined in Section 1.2(f).


"Board of Directors" means the board of directors of the Parent Guarantor or any
committee of that board duly authorized to act generally or in any particular
respect for the Obligors hereunder.


"Business Day" means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.


"Capital Stock" means, with respect to any Person, any capital stock (including
preferred stock), shares, interests, participations or other ownership interests
(however designated) of such Person and any rights (other than debt securities
convertible into or exchangeable for corporate stock), warrants or options to
purchase any thereof.


"CISADA" means the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010, United States Public Law 111195, as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.


"Closing" is defined in Section 3.


"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.


"Company" means Essex Portfolio, L.P., a California limited partnership or any
successor that becomes such in the manner prescribed in Section 10.10.


"Confidential Information" is defined in Section 20.


"Consolidated Income Available for Debt Service" for any period means Earnings
from Operations of the Obligors and their Subsidiaries plus amounts which have
been deducted, and minus amounts which have been added, for the following
(without duplication):  (i) interest on Indebtedness of the Obligors and their
Subsidiaries, (ii) provision for taxes of the Obligors and their Subsidiaries
based on income, (iii) amortization of debt discount and other deferred
financing costs, (iv) provisions for gains and losses on properties and property
depreciation and amortization, (v) the effect of any noncash charge resulting
from a change in accounting principles in determining Earnings from Operations
for such period and (vi) amortization of deferred charges.


 
B-2

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
"Consolidated Net Worth" means as of any date of determination, an amount equal
to the Total Assets at such date, minus Total Liabilities of the Parent
Guarantor and its Subsidiaries outstanding on such date.


"Debt Service" means with respect to any Indebtedness, the sum of (x) the
aggregate interest payments, fees paid or payable in respect of or relating to
such Indebtedness, plus (y) the aggregate principal installments paid and
payable (but not balloon payments due at maturity) in respect of or relating
thereto.


"Default" means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.


"Default Rate" means that rate of interest that is the greater of (i) 2.00% per
annum above the rate of interest then in effect on the Notes or (ii) 2.00% over
the rate of interest publicly announced by Citibank, N.A. in New York, New York
as its "base" or "prime" rate.


"Disclosure Documents" is defined in Section 5.3.


"Disqualified Stock" means, with respect to any Person, any Capital Stock of
such Person which by the terms of such Capital Stock (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (i) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than Capital Stock which is redeemable solely in exchange for common
stock), (ii) is convertible into or exchangeable or exercisable for Indebtedness
or Disqualified Stock or (iii) is redeemable at the option of the holder
thereof, in whole or in part (other than Capital Stock which is redeemable
solely in exchange for Capital Stock which is not Disqualified Stock), in each
case on or prior to the maturity of the Notes.


"Earnings from Operations" for any period means net earnings excluding gains and
losses on sales of investments, extraordinary items, and property valuation
losses, as reflected in the financial statements of the Parent Guarantor and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.


"Electronic Delivery" is defined in Section 7.1(a).


"Encumbrance" means any mortgage, deed of trust, lien, charge, pledge, security
interest, security agreement or other encumbrance of any kind.


"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials


"Equity Interests" means in the case of a corporation, shares of capital stock
of any class or series, including warrants, rights, participating interests or
options to purchase or otherwise acquire any class or series of capital stock or
Securities exchangeable for or convertible into any class or series of capital
stock, and in the case of any other Person or entity shall mean any class or
series of partnership interests, units, membership interests or like interests
constituting equity, and in the case of each of the foregoing, any part or
portion thereof or participation in any of the foregoing.


 
B-3

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.


"ERISA Affiliate" means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.


"Event of Default" is defined in Section 11.


"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.


"FCPA" is defined in Section 5.16(b).


"Fitch" means Fitch Ratings Service, or its successors or assigns.


"Foreign Activities Laws" is defined in Section 5.14(a).


"Form 10-K" is defined in Section 7.1(b).


"Form 10-Q" is defined in Section 7.1(a).


"Funds From Operations" means, with respect to the Parent Guarantor and its
consolidated Subsidiaries, net income calculated in conformity with the National
Association of Real Estate Investment Trusts in its White Paper on Funds From
Operations, as published from time to time.


"GAAP" and "generally accepted accounting principles" mean generally accepted
accounting principles, as in effect from time to time, as used in the United
States of America applied on a consistent basis.


"Governmental Authority" means


(a)     the government of


(i)     the United States of America or any State or other political subdivision
thereof, or


 
B-4

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
(ii)     any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or


(b)     any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.


"Hazardous Material" means any and all pollutants, toxic or hazardous wastes or
any other substances, including all substances listed in or regulated in any
Environmental law that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.


"holder" means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company, or the Registrar on its
behalf, pursuant to Section 13.1.


"Indebtedness" of the Obligors or any Subsidiary means, without duplication, any
indebtedness of the Obligors or any Subsidiary, whether or not contingent, in
respect of (i) borrowed money or evidenced by bonds, notes, debentures or
similar instruments, (ii) indebtedness for borrowed money secured by any
Encumbrance existing on property owned by an Obligor or any Subsidiary, (iii)
the reimbursement obligations, contingent or otherwise, in connection with any
letters of credit actually issued (other than letters of credit issued to
provide credit enhancement or support with respect to other indebtedness of the
Obligors or any Subsidiary otherwise reflected as Indebtedness hereunder) or
amounts representing the balance deferred and unpaid of the purchase price of
any property or services, except any such balance that constitutes an accrued
expense or trade payable, or all conditional sale obligations or obligations
under any title retention agreement, (iv) the principal amount of all
obligations of the Obligors or any Subsidiary with respect to redemption,
repayment or other repurchase of any Disqualified Stock, (v) any lease of
property by the Obligors or any Subsidiary as lessee which is reflected on the
Parent Guarantor's consolidated balance sheet as a capitalized lease in
accordance with GAAP, or (vi) interest rate swaps, caps or similar agreements
and foreign exchange contracts, currency swaps or similar agreements, to the
extent, in the case of items of indebtedness under (i) through (iii) above, that
any such items (other than letters of credit) would appear as a liability on the
Parent Guarantor's consolidated balance sheet in accordance with GAAP, and also
includes, to the extent not otherwise included, any obligation by the Obligors
or any Subsidiary to be liable for, or to pay, as obligor, guarantor or
otherwise (other than for purposes of collection in the ordinary course of
business), Indebtedness of another Person (other than the Obligors or any
Subsidiary) (it being understood that Indebtedness shall be deemed to be
incurred by the Obligors or any Subsidiary whenever the Obligors or such
Subsidiary shall create, assume, guarantee or otherwise become liable in respect
thereof).


 
B-5

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
"Institutional Investor" means (a) any purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.


"Investment Grade" means in respect of the Notes a rating of (a) "BBB-" or
better by S&P, (b) "Baa3" or better by Moody's, or (c) "BBB-" or better by
Fitch.


"Limited Partnership Agreement" means that certain Second Amended and Restated
Agreement of Limited Partnership of Essex Portfolio, L.P., dated as of May 27,
2009, as amended, among the Parent Guarantor and the limited partners party
thereto.


"Make-Whole Amount" is defined in Section 8.7.


"Material" means material in relation to the business, operations, financial
condition, assets or properties of the Parent Guarantor, the Company and their
respective Subsidiaries taken as a whole.


"Material Adverse Effect" means a material adverse effect on (a) the business,
operations, financial condition, assets, or properties of the Parent Guarantor,
the Company and their respective Subsidiaries taken as a whole, (b) the ability
of the Company to perform its obligations under this Agreement and the Notes,
(c) the ability of the Parent Guarantor to performing its obligations under this
Agreement and the Parent Guaranty, or (d) the validity or enforceability of this
Agreement, the Notes or the Parent Guaranty.


"Memorandum" is defined in Section 5.3.


"Moody's" means Moody's Investors Service, Inc. or its successors or assigns.


"Multiemployer Plan" means any Plan that is a "multiemployer plan" (as such term
is defined in section 4001(a)(3) of ERISA).


"NAIC" means the National Association of Insurance Commissioners or any
successor thereto.


"Net Operating Income" for a property means, for the relevant period, the
aggregate total cash revenues actually collected from the normal operation of
such property (excluding all security deposits until such time as the tenant or
other user making such deposit is no longer entitled to return thereof), plus
amounts payable to unrelated third parties on behalf of the owner of the
property, if actually paid, plus the proceeds of any rental or business
interruption insurance actually received by the owner of the property with
respect to such property, from which there shall be deducted all costs and
expenses paid or payable by the owner and relating to such property (other than
Debt Service which is paid and balloon payments), including (a) any charges paid
in connection with the use, ownership or operation of such property, (b) any
cost of repairs and maintenance, (c) any cost associated with the management of
such property, (d) any payroll cost and other expenses for general
administration and overhead paid in connection with the use, ownership or
operation of such property, (e) current real estate taxes, (f) any sums paid or
subject to payment in the nature of a rebate, refund or other adjustment to
revenue previously collected, (g) all assessment bond indebtedness (whether
principal or interest) in respect of such property paid or payable for the
interval in question, (h) all amounts paid to unrelated third parties on behalf
of the owner of the property, and (i) any and all costs or expenses, of whatever
nature or kind, incurred in connection with the use, ownership or operation of
the property; provided, however, that such costs and expenses paid or payable by
the Company and relating to such property shall not include tenant improvement
costs, leasing commissions or the costs and expenses of capital improvements and
capital repairs, or depreciation, amortization or other noncash expenses.


 
B-6

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
"Notes" is defined in Section 1.


"Obligors" is defined in the introduction to this Agreement.


"OFAC" is defined in Section 5.14(a).


"OFAC Sanctions Laws" is defined in Section 5.16(a).


"Officer's Certificate" means a certificate of a Senior Financial Officer or of
any other officer of the Parent Guarantor or the Company, as the case may be,
whose responsibilities extend to the subject matter of such certificate.


"Parent Guarantor" is defined in the introduction to this Agreement.


"Paying Agent" means the Person serving from time to time as the "Paying Agent"
pursuant to the Paying Agent Agreement.


"Paying Agent Agreement" means that certain Paying Agent Agreement, dated as of
March 31, 2011, between the Company and Union Bank, N.A., substantially in the
form of Exhibit 13 to the Agreement.


"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.


"Person" means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.


"Plan" means an "employee benefit plan" (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability other than an Multiemployer Plan.


 
B-7

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
"Principal Debt Facility" means an unsecured bank line of credit or other
unsecured bilateral facility or debt private placement under which the Company
or any Subsidiary is an obligor.  For the avoidance of doubt, the Revolving
Credit Agreement, as in effect on the date of the Closing, shall be a Principal
Debt Facility.


"property" or "properties" means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.


"Purchaser" is defined in the first paragraph of this Agreement.


"QPAM Exemption" means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.


"Qualified Institutional Buyer" means any Person who is a "qualified
institutional buyer" within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.


"Rating Agency" means any of S&P, Moody's or Fitch.


"Registrar" means the Person serving from time to time as the "Registrar" of the
Notes pursuant to the Paying Agent Agreement.


"Related Fund" means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.


"Required Holders" means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).


"Responsible Officer" means any Senior Financial Officer and, in the case of any
particular matter in respect of which this Agreement requires or provides for
action by a Responsible Officer, any other officer of the Parent Guarantor or
the Company with responsibility for the administration of such matter.


"Revolving Credit Agreement" means that certain Revolving Credit Agreement dated
as of December 18, 2009 among the Company, PNC Bank, National Association, as
administrative agent and PNC Capital Markets LLC as sole lead arranger and sole
book runner, as the same may from time to time be amended, supplemented,
extended, replaced or renewed.


"S&P" means Standard & Poor's Rating Services, a division of The McGraw-Hill
Company, or its successors or assigns.


"SDN List" is defined in Section 5.14(a).


"SEC" shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.


 
B-8

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
"Securities" or "Security" shall have the same meaning as in Section 2(1) of the
Securities Act.


"Securities Act" means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


"Senior Financial Officer" means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or the Parent
Guarantor.


"Senior Indebtedness" means all Indebtedness of the Company which is not
expressed to be subordinate or junior in rank to any other Indebtedness of the
Company.


"Subsidiary" means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such Person or one or more of its
Subsidiaries or such first Person and one or more of its Subsidiaries (unless
such partnership can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries).  Unless the
context otherwise clearly requires, any reference to a "Subsidiary" is a
reference to a Subsidiary of the Parent Guarantor.  


"Surviving Person" is defined in Section 10.8(a).


"SVO" means the Securities Valuation Office of the NAIC or any successor to such
Office.


"Total Assets" means the sum of (without duplication) (i) Undepreciated Real
Estate Assets and (ii) all other assets (excluding accounts receivable and
intangibles) of the Obligors and their Subsidiaries, all determined on a
consolidated basis in accordance with generally accepted accounting principles.


"Total Liabilities" means, without duplication, total liabilities of the Parent
Guarantor and its consolidated Subsidiaries reported in accordance with GAAP.


"Total Unencumbered Assets" means the sum of (without duplication) (i) those
Undepreciated Real Estate Assets which are not subject to an Encumbrance
securing Indebtedness and (ii) all other assets (excluding accounts receivable,
intangibles and unconsolidated equity interests in funds and joint ventures) of
the Obligors and their Subsidiaries not subject to an Encumbrance securing
Indebtedness, all determined on a consolidated basis in accordance with
generally accepted accounting principles.


"Undepreciated Real Estate Assets" means, as of any date, the cost (original
cost plus capital improvements) of real estate assets of the Obligors and their
Subsidiaries on such date, before depreciation and amortization, all determined
on a consolidated basis in accordance with generally accepted accounting
principles.


 
B-9

--------------------------------------------------------------------------------

 
 
Essex Portfolio, L.P.
 
Note Purchase Agreement

 
"Unsecured Indebtedness" means Indebtedness of the Obligors or any of their
Subsidiaries which is not secured by an Encumbrance on any property or assets of
the Obligors or any of their Subsidiaries.


"USA Patriot Act" means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


"Wholly-owned Subsidiary" means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors' qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company's other Wholly-owned Subsidiaries at such time.


 
B-10

--------------------------------------------------------------------------------

 


Affiliate Guarantors




Entity
Jurisdiction of Incorporation
Essex Berkeley 4th Street, L.P.
California
Essex Bluffs, L.P., a California limited partnership
California
Essex Bridle Trails, L.P., a California limited partnership
California
Essex Chestnut Apartments, L.P.
California
Essex Marina City Club, L.P.
California
Essex Sunpointe Ltd., a California Limited Partnership
California
Essex Tracy Development, Inc.
California
Essex Columbus, L.P.
California
Essex Euclid, L.P.
California
Essex Glenbrook, L.P.
California
Essex Park Boulevard, L.P.
California
Essex Jaysac Tasman, L.P.
California
JMS Acquisition LLC
Delaware
Newport Beach North LLC
Delaware
Essex View Pointe, LLC
Delaware

 
 
Schedule 2.3
(to Note Purchase Agreement)

 
 

--------------------------------------------------------------------------------

 


[Form of Note]


Essex Portfolio, L.P.


4.36% Senior Guaranteed Note, due March 31, 2016


No. [_________]
[Date]
$[____________]
PPN 29717P A*8



For Value Received, the undersigned, Essex Portfolio, L.P. (herein called the
"Company"), a limited partnership organized and existing under the laws of
California, hereby promises to pay to ________________, or registered assigns,
the principal sum of ________________ Dollars (or so much thereof as shall not
have been prepaid) on March 31, 2016 with interest (computed on the basis of a
360-day year of twelve 30-day months) on the unpaid balance hereof at the rate
of (a) subject to adjustment pursuant to Section 1.2 of the hereinafter defined
Note Purchase Agreement, 4.36% per annum from the date hereof, payable
semiannually, on the last day of March and September in each year, commencing
with the March 31 or September 30 next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and on such unpaid balance
and on any overdue payment of any Make-Whole Amount, at a rate per annum from
time to time equal to the Default Rate (as defined in the hereinafter defined
Note Purchase Agreement).


Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at New
York, New York or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.


This Note is one of the Senior Guaranteed Notes (herein called the "Notes")
issued pursuant to the Note Purchase Agreement dated as of March 31, 2011 (as
from time to time amended, the "Note Purchase Agreement"), between the Company
and the respective Purchasers named therein and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representations set forth in Section
6.1 and Section 6.2 of the Note Purchase Agreement.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.


This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder's attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
 
 
Exhibit 1-A
(to Note Purchase Agreement)

 
 

--------------------------------------------------------------------------------

 


Pursuant to a Guaranty dated as of March 31, 2011, Essex Property Trust, Inc., a
Maryland corporation operating as a real estate investment trust, has absolutely
and unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and performance by the Company of all
of its obligations contained in the Note Purchase Agreement all on the terms set
forth in such Guaranty.


This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.


This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State that would permit the
application of the laws of a jurisdiction other than such State.



 
Essex Portfolio, L.P.
       
By:
Essex Property Trust, Inc., Its sole general partner
             
By
     
Name:
   
Title:



 
E-1-2

--------------------------------------------------------------------------------

 


 
Form of Parent Guaranty
 
 
Exhibit 2.2
(to Note Purchase Agreement)

 
 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Parent Guaranty
 


Essex Property Trust, Inc.




Dated as of March 31, 2011
 
 
Re:$150,000,000 4.36% Senior Guaranteed Notes, due March 31, 2016
of
Essex Portfolio, L.P.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 2.2
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 


Table of Contents


(Not a part of the Agreement)


Section
 
Heading
Page
       
Parties
   
1
       
Recitals
   
1
       
Section 1.
 
Definitions
2
       
Section 2.
 
Guaranty of Notes and Note Purchase Agreement
2
       
Section 3.
 
Guaranty of Payment and Performance.
2
       
Section 4.
 
General Provisions Relating to the Guaranty
3
       
Section 5.
 
Representations and Warranties of the Guarantor
8
       
Section 5.1.
 
Organization; Power and Authority
8
Section 5.2.
 
Authorization, Etc.
8
Section 5.3.
 
Disclosure
8
Section 5.4.
 
Organization and Ownership of Shares of Subsidiaries; Affiliates
9
Section 5.5.
 
Financial Statements; Material Liabilities
9
Section 5.6.
 
Compliance with Laws, Other Instruments, Etc.
10
Section 5.7.
 
Governmental Authorizations, Etc.
10
Section 5.8.
 
Litigation; Observance of Agreements, Statutes and Orders
10
Section 5.9.
 
Taxes
10
Section 5.10.
 
Title to Property; Leases
11
Section 5.11.
 
Licenses, Permits, Etc
11
Section 5.12.
 
Compliance with ERISA
11
Section 5.13.
 
Private Offering by the Guarantor
12
Section 5.14.
 
Use of Proceeds; Margin Regulations
12
Section 5.15.
 
Existing Indebtedness; Future Encumbrances
13
Section 5.16.
 
Foreign Assets Control Regulations, Etc.
13
Section 5.17.
 
Status under Certain Statutes
14
Section 5.18.
 
Note Purchase Agreement Rank Pari Passu
14
Section 5.19.
 
Environmental Matters
14
Section 5.20.
 
REIT Status
15
Section 6.
 
Guarantor Covenants
15



 
 

--------------------------------------------------------------------------------

 
 
Section 6.1.
 
Note Purchase Agreement Covenants
15
Section 6.2.
 
Guaranty to Rank Pari Passu
15
       
Section 7.
 
[Reserved]
16
       
Section 8.
 
Governing Law.
16
       
Section 9.
 
[Reserved]
17
       
Section 10.
 
Amendments, Waivers and Consents
17
       
Section 11.
 
Notices
18
       
Section 12.
 
Proceeds
18
       
Section 13.
 
Miscellaneous
18
       
Signature
    20



 
ii

--------------------------------------------------------------------------------

 


Parent Guaranty


4.36% Senior Guaranteed Notes, due March 31, 2016
of
Essex Portfolio, L.P.


March 31, 2011


This Parent Guaranty (the or this "Guaranty") is entered into by the undersigned
Essex Property Trust, Inc., a Maryland corporation operating as a real estate
investment trust (the "Guarantor"), as of March 31, 2011.


Recitals


A.On the date hereof, Essex Portfolio, L.P., a California limited partnership
(the "Company"), and the Guarantor entered into the Note Purchase Agreement,
dated as of March 31, 2011 (the "Note Purchase Agreement"), with the Purchasers
named in Schedule A thereto (together with their successors and assigns, the
"Purchasers").


B.Pursuant to the Note Purchase Agreement the Company is issuing and selling
$150,000,000 aggregate principal amount of its 4.36% Senior Guaranteed Notes,
due March 31, 2016 (the "Notes"), on the terms provided in the Note Purchase
Agreement.  The Purchasers and each and every other holder from time to time of
the Notes are sometimes hereinafter collectively referred to as the "Holders"
and, individually, as a "Holder."  


C.The Guarantor presently owns all of the outstanding general partnership
interests of the Company.


D.The Purchasers have required as a condition of their purchase of the Notes to
be purchased by them that the Guarantor enter into this Guaranty as security for
the Notes, and the Guarantor has agreed to execute this Guaranty in order to
induce the Purchasers to purchase the Notes and thereby benefit the Company and
its Affiliates by providing funds to enable the Company to have funds available
for partnership purposes.


E. The Guarantor is desirous that the Purchasers enter into the Note Purchase
Agreement and purchase the Notes, and by doing so the Purchasers will be
conferring substantial financial and other benefits on the Guarantor.


F.Pursuant to a Affiliate Guaranty that is substantially similar to this
Guaranty, the Affiliate Guarantors (as therein defined) have unconditionally
guaranteed the Notes.  The Affiliate Guarantors, together with any other Person
which shall become Guarantor of the Notes pursuant to the terms of the Note
Purchase Agreement, are sometimes hereinafter referred to as the "other
Guarantors."


 
 

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
Now, Therefore, as required by the Note Purchase Agreement and in consideration
of the premises and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, the Guarantor hereby covenants and
agrees as follows:


Section 1.              Definitions.


Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.


Section 2.              Guaranty of Notes and Note Purchase Agreement.


(a)     Subject to the limitation set forth in Section 2(b) hereof, the
Guarantor hereby irrevocably, absolutely and unconditionally guarantees to the
Holders: (1) the full and prompt payment of the principal of, premium, if any,
and interest on the Notes from time to time outstanding, as and when such
payments shall become due and payable, whether by lapse of time, upon redemption
or prepayment, by extension or by acceleration or declaration or otherwise
(including (to the extent legally enforceable) interest due on overdue payments
of principal, premium, if any, or interest at the rate set forth in the Notes
and interest accruing at the then applicable rate provided in the Notes after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
in Federal or other immediately available funds of the United States of America
which at the time of payment or demand therefor shall be legal tender for the
payment of public and private debts, (2) the full and prompt performance and
observance by the Company of each and all of the obligations, covenants and
agreements required to be performed or owed by the Company under the terms of
the Notes and the Note Purchase Agreement and (3) the full and prompt payment,
upon demand by any Holder, of all costs and expenses, legal or otherwise
(including attorneys' fees), if any, as shall have been expended or incurred in
the protection or enforcement of any rights, privileges or liabilities in favor
of the Holders under or in respect of the Notes, the Note Purchase Agreement or
under this Guaranty or in any consultation or action in connection therewith or
herewith and in each and every case irrespective of the validity, regularity, or
enforcement of any of the Notes or Note Purchase Agreement or any of the terms
thereof or any other like circumstance or circumstances.


(b)     The liability of the Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of the Guarantor, contingent or otherwise,
result in the obligations of the Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.


Section 3.              Guaranty of Payment and Performance.


This is a guarantee of payment and performance and the Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Purchase Agreement be brought against the
Company or any other Person or that resort be had to any direct or indirect
security for the Notes or for this Guaranty or any other remedy.  Any Holder
may, at its option, proceed hereunder against the Guarantor in the first
instance to collect monies when due, the payment of which is guaranteed hereby,
without first proceeding against the Company or any other Person and without
first resorting to any direct or indirect security for the Notes or for this
Guaranty or any other remedy.  The liability of the Guarantor hereunder shall in
no way be affected or impaired by any acceptance by any Holder of any direct or
indirect security for, or other guaranties of, any Indebtedness, liability or
obligation of the Company or any other Person to any Holder or by any failure,
delay, neglect or omission by any Holder to realize upon or protect any such
guarantees, Indebtedness, liability or obligation or any notes or other
instruments evidencing the same or any direct or indirect security therefor or
by any approval, consent, waiver, or other action taken, or omitted to be taken
by any such Holder.


 
-2-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
Section 4.              General Provisions Relating to the Guaranty.


(a)     The Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from the other
Guarantors may, without in any manner affecting the liability or obligations of
the Guarantor under this Guaranty, and upon such terms and conditions as any
such Holder or Holders may deem advisable:


(1)     extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Indebtedness, liability or obligation of the Company or of any
other Person secondarily or otherwise liable for any Indebtedness, liability or
obligations of the Company on the Notes, or waive any Default with respect
thereto, or waive, modify, amend or change any provision of any other agreement
or this Guaranty; or


(2)     sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Indebtedness, liability or obligation of the Company or of
any other Person secondarily or otherwise liable for any Indebtedness, liability
or obligation of the Company on the Notes; or


(3)     settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any Indebtedness, liability or
obligation of the Company on the Notes.


The Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that the Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.


 
-3-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
(b)     The Guarantor hereby waives, to the fullest extent permitted by law:


(1)     notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of the Company, present or future, or of the
reliance of such Holders upon this Guaranty (it being understood that every
Indebtedness, liability and obligation described in Section 2 hereof shall
conclusively be presumed to have been created, contracted or incurred in
reliance upon the execution of this Guaranty);


(2)     demand of payment by any Holder from the Company or any other Person
indebted in any manner on or for any of the Indebtedness, liabilities or
obligations hereby guaranteed; and


(3)     presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to the Guarantor.


The obligations of the Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company under the Note Purchase Agreement), whether by reason
of any claim of any character whatsoever or otherwise and shall not be subject
to any defense, set-off, counterclaim (other than any compulsory counterclaim),
recoupment or termination whatsoever.


(c)     The obligations of the Guarantor hereunder shall be binding upon the
Guarantor and its successors and assigns, and shall remain in full force and
effect until the entire principal, interest and premium, if any, on the Notes
and all other sums due pursuant to Section 2 shall have been paid and such
obligations shall not be affected, modified or impaired upon the happening from
time to time of any event, including without limitation any of the following,
whether or not with notice to or the consent of the Guarantor:


(1)     the validity, regularity or enforceability of the Notes, the Note
Purchase Agreement or any of the terms of any thereof, the continuance of any
obligation on the part of the Company, any other Guarantors or any other Person
on or in respect of the Notes or under the Note Purchase Agreement or the power
or authority or the lack of power or authority of the Company to issue the Notes
or the Company to execute and deliver the Note Purchase Agreement or of any
other Guarantors to execute and deliver this Guaranty or to perform any of its
obligations hereunder or the existence or continuance of the Company, any other
Guarantors or any other Person as a legal entity; or


(2)     any default, failure or delay, willful or otherwise, in the performance
by the Company, any other Guarantor or any other Person of any obligations of
any kind or character whatsoever under the Notes, the Note Purchase Agreement or
this Guaranty; or


 
-4-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
(3)     any creditors' rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any other Guarantors or any other Person or in
respect of the property of the Company, any other Guarantors or any other Person
or any merger, consolidation, reorganization, dissolution, liquidation, the sale
of all or substantially all of the assets of or winding up of the Company, any
other Guarantors or any other Person; or


(4)     impossibility or illegality of performance on the part of the Company,
any other Guarantors or any other Person of its obligations under the Notes, the
Note Purchase Agreement or this Guaranty; or


(5)     in respect of the Company, any other Guarantors or any other Person, any
change of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company, any other Guarantors or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any other Guarantors or any other Person and whether or not of the
kind hereinbefore specified; or


(6)     any attachment, claim, demand, charge, Encumbrance, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against the Guarantor, the Company or any other Person or any claims, demands,
charges or Encumbrances of any nature, foreseen or unforeseen, incurred by the
Company, any other Guarantor or any other Person, or against any sums payable in
respect of the Notes or under the Note Purchase Agreement or this Guaranty, so
that such sums would be rendered inadequate or would be unavailable to make the
payments herein provided; or


(7)     any order, judgment, decree, ruling or regulation (whether or not valid)
of any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Guarantor, the Company or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreement or
this Guaranty; or


(8)     the failure of the Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of this Guaranty; or


(9)     any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to the Guarantor of failure of the
Company, any other Guarantors or any other Person to keep and perform any
obligation, covenant or agreement under the terms of the Notes, the Note
Purchase Agreement or this Guaranty or failure to resort for payment to the
Company, any other Guarantors or to any other Person or to any other guaranty or
to any property, security, Encumbrances or other rights or remedies; or


 
-5-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
(10)     the acceptance of any additional security or other guaranty, the
advance of additional money to the Company or any other Person, the renewal or
extension of the Notes or amendments, modifications, consents or waivers with
respect to the Notes, the Note Purchase Agreement, or the sale, release,
substitution or exchange of any security for the Notes; or


(11)     any merger or consolidation of the Company, any other Guarantor or any
other Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any other Guarantor or any
other Person to any other Person, or any change in the ownership of any shares
of the Company, any other Guarantor or any other Person; or


(12)     any defense whatsoever that:  (i) the Company or any other Person might
have to the payment of the Notes (principal, premium, if any, or interest),
other than payment thereof in Federal or other immediately available funds, or
(ii) the Company or any other Person might have to the performance or observance
of any of the provisions of the Notes or the Note Purchase Agreement, whether
through the satisfaction or purported satisfaction by the Company, any other
Guarantors or any other Person of its debts due to any cause such as bankruptcy,
insolvency, receivership, merger, consolidation, reorganization, dissolution,
liquidation, winding-up or otherwise, other than the defense of indefeasible
payment in full in cash of the Notes; or


(13)     any act or failure to act with regard to the Notes, the Note Purchase
Agreement or this Guaranty or anything which might vary the risk of the
Guarantor or any other Person; or


(14)     any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor or any other Person in respect of
the obligations of the Guarantor or other Person under this Guaranty or any
other agreement, other than the defense of indefeasible payment in full in cash
of the Notes;


provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of the Guarantor hereunder
shall be absolute and unconditional and shall not be discharged, impaired or
varied except by the payment of the principal of, premium, if any, and interest
on the Notes in accordance with their respective terms whenever the same shall
become due and payable as in the Notes provided and all other sums due and
payable under the Note Purchase Agreement, at the place specified in and all in
the manner and with the effect provided in the Notes and the Note Purchase
Agreement, as each may be amended or modified from time to time.  Without
limiting the foregoing, it is understood that repeated and successive demands
may be made and recoveries may be had hereunder as and when, from time to time,
the Company shall default under or in respect of the terms of the Notes or the
Note Purchase Agreement and that notwithstanding recovery hereunder for or in
respect of any given default or defaults by the Company under the Notes or the
Note Purchase Agreement, this Guaranty shall remain in full force and effect and
shall apply to each and every subsequent default.


 
-6-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
(d)     All rights of any Holder may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the valid and legal transfer of any Note pursuant to the Note Purchase
Agreement whether with or without the consent of or notice to the Guarantor
under this Guaranty or to the Company.


(e)     To the extent of any payments made under this Guaranty, the Guarantor
shall be subrogated to the rights of the Holder upon whose Notes such payment
was made, but the Guarantor covenants and agrees that such right of subrogation
shall be subordinate in right of payment to the prior indefeasible final payment
in cash in full of all amounts due and owing by the Company with respect to the
Notes and the Note Purchase Agreement and by the Guarantor under this Guaranty,
and the Guarantor shall not take any action to enforce such right of
subrogation, and the Guarantor shall not accept any payment in respect of such
right of subrogation, until all amounts due and owing by the Company under or in
respect of the Notes and the Note Purchase Agreement and all amounts due and
owing by the Guarantor hereunder have indefeasibly been finally paid in cash in
full.  If any amount shall be paid to the Guarantor in violation of the
preceding sentence at any time prior to the later of the indefeasible payment in
cash in full of the Notes and all other amounts payable under the Notes, the
Note Purchase Agreement and this Guaranty, such amount shall be held in trust
for the benefit of the Holders and shall forthwith be paid to the Holders to be
credited and applied to the amounts due or to become due with respect to the
Notes and all other amounts payable under the Note Purchase Agreement and this
Guaranty, whether matured or unmatured.  The Guarantor acknowledges that it has
received direct and indirect benefits from the financing arrangements
contemplated by the Note Purchase Agreement and that the waiver set forth in
this paragraph (e) is knowingly made as a result of the receipt of such
benefits.


(f)     The Guarantor agrees that to the extent the Company, any other
Guarantors or any other Person makes any payment on any Note, which payment or
any part thereof is subsequently invalidated, voided, declared to be fraudulent
or preferential, set aside, recovered, rescinded or is required to be retained
by or repaid to a trustee, receiver, or any other Person under any bankruptcy
code, common law, or equitable cause, then and to the extent of such payment,
the obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to the Guarantor's obligations
hereunder, as if said payment had not been made.  The liability of the Guarantor
hereunder shall not be reduced or discharged, in whole or in part, by any
payment to any Holder from any source that is thereafter paid, returned or
refunded in whole or in part by reason of the assertion of a claim of any kind
relating thereto, including, but not limited to, any claim for breach of
contract, breach of warranty, preference, illegality, invalidity, or fraud
asserted by any account debtor or by any other Person.


 
-7-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
(g)     No Holder shall be under any obligation:  (1) to marshall any assets in
favor of the Guarantor or in payment of any or all of the liabilities of the
Company under or in respect of the Notes or the obligations of the Guarantor
hereunder or (2) to pursue any other remedy that the Guarantor may or may not be
able to pursue themselves and that may lighten the Guarantor's burden, any right
to which the Guarantor hereby expressly waives.


(h)     The obligations of the Guarantor under this Guaranty rank pari passu in
right of payment with all other Indebtedness of the Guarantor which is not
secured or which is not expressly subordinated in right of payment to any other
Indebtedness of the Guarantor.


Section 5.Representations and Warranties of the Guarantor.


The Guarantor represents and warrants to each Holder that:


Section 5.1. Organization; Power and Authority.  The Guarantor is a Maryland
corporation duly organized, validly existing and in good standing under the laws
of Maryland, and is duly qualified and in good standing in each jurisdiction in
which such qualification is required by law, other than those jurisdictions as
to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Guarantor has the legal power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Guaranty and the Note Purchase Agreement and to perform the provisions hereof
and thereof.


Section 5.2. Authorization, Etc.  This Guaranty and the Note Purchase Agreement
have been duly authorized by all necessary legal action on the part of the
Guarantor, and this Guaranty and the Note Purchase Agreement each constitute a
legal, valid and binding obligation of the Guarantor enforceable against the
Guarantor in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors' rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).


Section 5.3. Disclosure.  The Guarantor and the Company, through their agent,
Mitsubishi UFJ Securities (USA), Inc., have delivered to each Holder a copy of a
Confidential Information Memorandum dated February, 2011 (the "Memorandum"),
relating to the transactions contemplated hereby.  The Memorandum fairly
describes, in all material respects, the general nature of the business and
principal properties of the Guarantor, the Company and their respective
Subsidiaries.  This Guaranty, the Note Purchase Agreement, the Memorandum and
the documents, certificates or other writings delivered to the Holders by or on
behalf of the Guarantor and the Company in connection with the transactions
contemplated hereby and identified in Schedule 5.3 of the Note Purchase
Agreement, and the financial statements listed in Schedule 5.5 of the Note
Purchase Agreement, (this Guaranty, the Note Purchase Agreement, the Memorandum
and such documents, certificates or other writings and such financial statements
delivered to each Holder prior to March 8, 2011 being referred to, collectively,
as the "Disclosure Documents"), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.  Since December 31, 2009, there has been no change in the
financial condition, operations, business or properties of the Guarantor, the
Company or their respective Subsidiaries except changes that individually or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect.  There is no fact known to the Guarantor or the Company that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Disclosure Documents.


 
-8-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a) Schedule 5.4 of the Note Purchase Agreement contains (except as
noted therein) complete and correct lists (i) as of March 25, 2011 (since which
date there have been no Material changes) of the Subsidiaries of the Guarantor
and the Company, showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of the Equity Interests
outstanding owned by the Guarantor or the Company, as the case may be, and each
other Subsidiary, (ii) of the Guarantor's and the Company's Affiliates, other
than Subsidiaries, and (iii) of the Guarantor's and the Company's directors,
trustees and senior officers.


(b)     All of the outstanding Equity Interests of each Subsidiary shown in
Schedule 5.4 of the Note Purchase Agreement as being owned by the Guarantor or
the Company and their respective Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by the Guarantor or another
Subsidiary free and clear of any Encumbrance (except as otherwise disclosed in
Schedule 5.4 of the Note Purchase Agreement).


(c)     Each Subsidiary identified in Schedule 5.4 of the Note Purchase
Agreement is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other legal power and authority to own or hold under lease
the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.


(d)     No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than this Guaranty, the Note
Purchase Agreement, the agreements listed on Schedule 5.4 of the Note Purchase
Agreement and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Guarantor, the
Company or any of their respective Subsidiaries that owns outstanding shares of
capital stock or similar equity interests of such Subsidiary.


Section 5.5. Financial Statements; Material Liabilities.  The Guarantor and the
Company have delivered to each Holder copies of the consolidated financial
statements of the Guarantor listed on Schedule 5.5 of the Note Purchase
Agreement. All of said financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial position of the Guarantor and its Subsidiaries (including, without
limitation, the Company) as of the respective dates specified in such financial
statements and the consolidated results of their operations and cash flows for
the respective periods so specified and have been prepared in accordance with
GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  The Guarantor, the Company's and their
Subsidiaries do not have any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Disclosure Documents.


 
-9-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
Section 5.6. Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by the Guarantor of this Guaranty and the Note Purchase
Agreement will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Encumbrance in respect of any
property of the Guarantor or any Subsidiary under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, charter, by-laws,
partnership agreement, limited liability company agreement or any other
agreement or instrument to which the Guarantor or any of its Subsidiaries is
bound or by which the Guarantor or any of its Subsidiaries or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Guarantor or any of its Subsidiaries or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Guarantor or any of its Subsidiaries.


Section 5.7. Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Guarantor of this Guaranty or the Note Purchase Agreement.


Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.  (a)
There are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Guarantor, threatened against or affecting the Guarantor or any
of its Subsidiaries or any property of the Guarantor or any of its Subsidiaries
in any court or before any arbitrator of any kind or before or by any
Governmental Authority , including, without limitation, matters disclosed in
Form 10-Q or Form 10-K filings of the Parent Guarantor that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.


(b)     Neither the Guarantor nor any of its Subsidiaries is in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


Section 5.9. Taxes.  The Guarantor, the Company and their respective
Subsidiaries have filed all tax returns that are required to have been filed in
any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Guarantor, the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP.  Neither the
Guarantor nor the Company knows of any basis for any other tax or assessment
that could reasonably be expected to have a Material Adverse Effect.  The
charges, accruals and reserves on the books of the Guarantor, the Company and
their respective Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate.  The Federal income tax liabilities of the
Guarantor, the Company and their respective Subsidiaries are not subject to any
incomplete audit.


 
-10-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
Section 5.10. Title to Property; Leases.  The Guarantor, the Company and their
respective Subsidiaries have good and sufficient title to their respective
properties that individually or in the aggregate are Material, including all
such properties reflected in the most recent audited balance sheet referred to
in Section 5.5 of the Note Purchase Agreement or purported to have been acquired
by the Guarantor, the Company or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Encumbrances prohibited by the Note Purchase Agreement, except for
any failure to have such title as is disclosed in the Parent Guarantor's most
recent annual report on Form 10-K, none of which could reasonably be expected to
have a Material Adverse Effect.  All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects.


Section 5.11. Licenses, Permits, Etc.  Except, in the case of each of
subsections (a), (b) and (c) below, as could not reasonably be expected to have
a Material Adverse Effect, (a) the Guarantor, the Company and their respective
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto without known conflict with the rights of others;


(b)     to the best knowledge of the Guarantor, no product of the Guarantor, the
Company or any of their respective Subsidiaries infringes  any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person; and


(c)     to the best knowledge of the Guarantor, there is no  violation by any
Person of any right of the Guarantor, the Company or any of their respective
Subsidiaries with respect to any patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned or used by the
Guarantor, the Company or any of their respective Subsidiaries.


Section 5.12. Compliance with ERISA.  (a) None of the Guarantor, the Company, or
their ERISA Affiliates sponsors, maintains or contributes to (or has sponsored,
maintained or contributed to in the last five years) any Plan that is subject to
Section 412 of the Code or Title IV of ERISA.


(b)     The Guarantor, the Company and each ERISA Affiliate have operated and
administered each Plan (excluding Multiemployer Plans) in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse
Effect.  Neither the Guarantor, the Company nor any ERISA Affiliate has incurred
any liability pursuant to Title I of ERISA or the penalty or excise tax
provisions of the Code or ERISA relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Guarantor, the Company or any ERISA Affiliate, or in the
imposition of any Encumbrance on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I of ERISA or
to such penalty or excise tax provisions, other than such liabilities as would
not be individually or in the aggregate Material.


 
-11-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
(c)     The Guarantor, the Company and their ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.


(d)     The execution and delivery of this Guaranty and the Note Purchase
Agreement by the Guarantor and the issuance and sale of the Notes by the Company
will not involve any transaction that is subject to the prohibitions of Section
406(a) of ERISA or in connection with which a tax could be imposed pursuant to
Section 4975(c)(1)(A)-(D) of the Code.  The representation by the Guarantor in
the first sentence of this Section 5.12(d) is made in reliance upon and subject
to the accuracy of such Holder's representation in Section 6.2 of the Note
Purchase Agreement as to the sources of the funds used to pay the purchase price
of the Notes to be purchased by such Holder.


Section 5.13. Private Offering by the Guarantor.  Neither the Guarantor, the
Company nor anyone acting on its or their behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than 50 Institutional Investors, each of
which has been offered the Notes at a private sale for investment.  Neither the
Guarantor, the Company nor anyone acting on its or their behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.


Section 5.14. Use of Proceeds; Margin Regulations.  (a) The Company will apply
the proceeds of the sale of the Notes for direct and indirect investments in
real estate and for general corporate purposes, including the repayment of debt
and the funding of development and redevelopment activities.  No part of the
proceeds of the sale of the Notes shall be used directly or indirectly (i) to
finance or refinance dealings or transactions with any Person described or
designated in the Specially Designated Nationals and Blocked Person List (the
"SDN List") of the Office of Foreign Asset Control ("OFAC") or in Section 1 of
the Anti-Terrorism Order or is otherwise a Person officially sanctioned by the
United States of America pursuant to the OFAC Sanctions Laws or by any other
Governmental Authority pursuant to any applicable Anti-Money Laundering Laws,
Anti-Corruption Laws or other Applicable Laws of similar substance or any
Applicable Laws similar in Substance to the Foreign Activities Laws or (ii) for
any purpose that is otherwise in violation of the Trading with the Enemy Act,
the OFAC Sanctions Laws, the USA Patriot Act or CISADA (collectively, the
"Foreign Activities Laws") or any applicable Anti-Money Laundering Laws,
Anti-Corruption Laws or other Applicable Laws of similar substance or any
Applicable Laws similar in substance to the Foreign Activities Laws.


 
-12-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
(b)     No part of the proceeds from the sale of the Notes will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Guarantor or the
Company in a violation of Regulation X of said Board (12 CFR 224) or to involve
any broker or dealer in a violation of Regulation T of said Board (12 CFR
220).  Margin stock does not constitute more than % of the value of the
consolidated assets of the Guarantor, the Company and their respective
Subsidiaries and neither the Company nor the Guarantor has any present intention
that margin stock will constitute more than 5% of the value of such assets. As
used in this Section, the terms "margin stock" and "purpose of buying or
carrying" shall have the meanings assigned to them in said Regulation U.


Section 5.15. Existing Indebtedness; Future Encumbrances.  (a) Schedule 5.15 of
the Note Purchase Agreement sets forth a complete and correct list of all
outstanding Indebtedness of the Guarantor, the Company and their respective
Subsidiaries as of the date of the Closing (including a description of the
obligors and obligees, principal amount outstanding and collateral therefor, if
any, and Guaranty thereof, if any).  Neither the Guarantor, the Company nor any
of their respective Subsidiaries is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Guarantor, the Company or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Guarantor, the Company
or any of their respective Subsidiaries the outstanding principal amount of
which exceeds $20,000,000 that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.


(b)     Except as disclosed in Schedule 5.15 of the Note Purchase Agreement,
neither the Guarantor, the Company nor any of their respective Subsidiaries has
agreed or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to an Encumbrance, which, individually or in the
aggregate, is Material.


(c)     Neither the Guarantor, the Company nor any of their respective
Subsidiaries is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness of the Guarantor, the Company or such
Subsidiary, any agreement relating thereto or any other agreement (including,
but not limited to, its charter or other organizational document) which limits
the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Guarantor, the Company or any of their respective
Subsidiaries, except as specifically indicated in Schedule 5.15 of the Note
Purchase Agreement.


Section 5.16. Foreign Assets Control Regulations, Etc.  (a) Neither the sale of
the Notes by the Company hereunder nor its use of the proceeds thereof will
violate or will cause the Purchasers to violate any of the regulations
administered or enforced by OFAC (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto (including but not
limited to the International Emergency Economic Powers Act) (collectively, the
"OFAC Sanctions Laws").


 
-13-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
(b)     Neither the Guarantor, the Company nor any Subsidiary (i) is a Person
described or designated in the SDN List or is otherwise a Person officially
sanctioned by the United States off America pursuant to the OFAC Sanctions Laws
or by any other Governmental Authority pursuant to Applicable Laws similar in
substance to the Foreign Activities Laws, (ii) knowingly (as such term is
defined in Section 101(6) of CISADA) engages in any dealings or transactions
with any such Person, where such dealings or transactions would result in any
Purchaser being in violation of the Foreign Activities Laws, (iii) engages in
any dealings or transactions with any  Person in violation of any Anti-Money
Laundering Laws, Anti-Corruption Laws or other Applicable Laws of similar
substance or any Applicable Laws similar in substance to the Foreign Activities
Laws or (iv) engages in any dealings or transactions with any Person where such
dealings or transactions would result in any Purchaser being in violation of any
Anti-Money Laundering Laws, Anti-Corruption Laws or other Applicable Laws of
similar substance or any Applicable Laws similar in substance to the Foreign
Activities Laws.  The Guarantor, the Company and their respective Subsidiaries
are in compliance, in all material respects, with the Foreign Activities Laws,
the United States Foreign Corrupt Practices Act of 1977, as amended (the
"FCPA"), the anti-money laundering laws in the jurisdictions where they are
located and/or conducting business (the "Anti-Money Laundering Laws"), the
anti-corruption laws in the jurisdictions where they are located and/or
conducting business (collectively, the "Anti-Corruption Laws") and other
Applicable Laws of similar substance or any Applicable Laws similar in substance
to the Foreign Activities Laws, in each case, to the extent such laws apply to
the Guarantor, the Company or any such Subsidiary.


(c)     No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.


Section 5.17. Status under Certain Statutes.  Neither the Guarantor, the Company
nor any of their respective Subsidiaries is subject to regulation under the
Investment Company Act of 1940, as amended.


Section 5.18. Note Purchase Agreement Rank Pari Passu.  The obligations of the
Guarantor under this Guaranty and the Note Purchase Agreement rank at least pari
passu in right of payment with all other unsecured Senior Indebtedness (actual
or contingent) of the Guarantor, including, without limitation, all unsecured
Senior Indebtedness of the Guarantor described in Schedule 5.15 of the Note
Purchase Agreement.


Section 5.19. Environmental Matters.  (a) Neither the Guarantor, the Company nor
any of their respective Subsidiaries has knowledge of any claim or has received
any notice of any claim, and no proceeding has been instituted raising any claim
against the Guarantor, the Company or any of their respective Subsidiaries or
any of their respective real properties now or formerly owned, leased or
operated by any of them or other assets, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.


 
-14-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
(b)     Neither the Guarantor, the Company nor any of their respective
Subsidiaries has knowledge of any facts which would give rise to any claim,
public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.


(c)     Neither the Guarantor, the Company nor any of their respective
Subsidiaries has stored any Hazardous Materials on real properties now or
formerly owned, leased or operated by any of them or has disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect.


(d)     All buildings on all real properties now owned, leased or operated by
the Guarantor, the Company or any of their respective Subsidiaries are in
compliance with applicable Environmental Laws, except where failure to comply
could not reasonably be expected to result in a Material Adverse Effect.


Section 5.20. REIT Status.  The Guarantor has taken all action necessary to
qualify as a real estate investment trust under the Code for the taxable years
of the Guarantor ended December 31, 2007, 2008, 2009 and 2010 and has not taken
any action which would prevent it from maintaining such qualification at all
times during the term of this Agreement.  The Guarantor has no corporate
Subsidiaries.


Section 6.              Guarantor Covenants.


Section 6.1. Note Purchase Agreement Covenants.  From and after the date of
issuance of the Notes by the Company and continuing so long as any amount
remains unpaid thereon the Guarantor agrees to comply with the terms and
provisions of the Note Purchase Agreement, insofar as such provisions apply to
the Guarantor, as if said terms and provisions were set forth herein in full.


Section 6.2. Guaranty to Rank Pari Passu.  This Guaranty and all other
obligations under this Guaranty of the Guarantor at all times shall rank at
least pari passu in right of payment with all other present and future unsecured
Senior Indebtedness (actual or contingent) of the Guarantor which is not
expressed to be subordinate or junior in rank to any other unsecured Senior
Indebtedness of the Guarantor.


 
-15-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
Section 7.              [Reserved].


Section 8.              Governing Law.


(a)     This Guaranty shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New
York, excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.


(b)     The Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
solely to this Guaranty.  To the fullest extent permitted by applicable law, the
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.


(c)     The Guarantor consents to process being served by or on behalf of any
Holder in any suit, action or proceeding of the nature referred to in Section 8
solely by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 11 or at such other address of which
such holder shall then have been notified pursuant to said Section.  The
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.


(d)     Nothing in this Section 8 shall affect the right of any Holder to serve
process in any manner permitted by law, or limit any right that the Holders may
have to bring proceedings against the Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.


(e)     The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Guaranty or any other document executed in connection
herewith or therewith.


 
-16-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
Section 9.              [Reserved].


Section 10.            Amendments, Waivers and Consents.


(a)     This Guaranty may be amended, and the observance of any term hereof may
be waived (either retroactively or prospectively), with (and only with) the
written consent of the Guarantor and the Required Holders; provided, that
without the written consent of the Holder of each Note at the time outstanding
affected thereby, no such amendment or waiver shall be effective which will
reduce the scope of the guaranty set forth in this Guaranty or amend the
requirements of Sections 2, 3 or 4 hereof or amend this Section 10.  No such
amendment or waiver shall extend to or affect any obligation not expressly
amended or modified or impair any right consequent thereon.


(b)     The Guarantor will provide each Holder (irrespective of the amount of
Notes then owned by it) with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such Holder to make an informed
and considered decision with respect to any proposed amendment, waiver or
consent in respect of any of the provisions hereof.   The Guarantor will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 10 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders.


(c)     The Guarantor will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of fee or otherwise, or grant any security, to
any Holder as consideration for or as an inducement to the entering into by any
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.


(d)     Any amendment or waiver consented to as provided in this Section 10
applies equally to all Holders and is binding upon them and upon each future
Holder and upon the Guarantor.  No such amendment or waiver will extend to or
affect any obligation, covenant or agreement not expressly amended or waived or
impair any right consequent thereon.  No course of dealing between the Guarantor
and any Holder nor any delay in exercising any rights hereunder shall operate as
a waiver of any rights of any Holder.  As used herein, the term "this Guaranty"
and references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.


(e)     Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by the Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.


 
-17-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
Section 11.            Notices.


All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:


(1)     if to a Purchaser or such Purchaser's nominee, to such Purchaser or such
Purchaser's nominee at the address specified for such communications on Schedule
A to the Note Purchase Agreement or at such other address as such Purchaser or
such Purchaser's nominee shall have specified to the Guarantor or the Company in
writing,


(2)     if to any other Holder, to such Holder at such address as such Holder
shall have specified to the Guarantor or the Company in writing, or


(3)     if to the Guarantor, to the Guarantor at 925 East Meadow Drive, Palo
Alto, CA 94303, to the attention of Mark Mikl, Jordan Ritter and Michael Dance,
or at such other address as the Guarantor shall have specified to the Holders in
writing.


Notices under this Section 11 will be deemed given only when actually received.


Section 12.            Proceeds.


Each beneficiary of this Guaranty by its execution and acceptance hereof agrees
that any proceeds recovered hereunder will be shared pro rata among each
beneficiary hereunder.


Section 13.            Miscellaneous.


(a)     No remedy herein conferred upon or reserved to any Holder is intended to
be exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity.  No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient.  In order to entitle
any Holder to exercise any remedy reserved to it under this Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.


(b)     The Guarantor will pay all sums becoming due under this Guaranty to any
Holder by the method and at the address specified for such Holder in the Note
Purchase Agreement, or by such other method or at such other address as such
Holder shall have from time to time specified to the Guarantor in writing for
such purpose, without the presentation or surrender of this Guaranty or any
Note.  


 
-18-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
(c)   Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.


(d)   This Guaranty shall be binding upon the Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns (including, without limitation, any subsequent holder of a Note) whether
so expressed or not, so long as its Notes remain outstanding and unpaid.


(e)   This Guaranty may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.


 
-19-

--------------------------------------------------------------------------------

 
 
Essex Property Trust, Inc.
 
Parent Guaranty

 
In Witness Whereof, the undersigned has caused this Parent Guaranty to be duly
executed by an authorized representative as of the date first written above.





 
Essex Property Trust, Inc.
             
By
     
Name:  Mark J. Mikl
   
Title:  Senior Vice President



 
-20-

--------------------------------------------------------------------------------

 
 


Form of Affiliate Guaranty
 


Exhibit 2.3(a)
(to Note Purchase Agreement)

 
 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Guaranty Agreement
 
 
Dated as of March 31, 2011
 
 
Re:      $150,000,000 4.36% Senior Guaranteed Notes, due March 31, 2016
of
Essex Portfolio, L.P.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 2.3(a)
(to Note Purchase Agreements)
 
 
 

--------------------------------------------------------------------------------

 


Table of Contents


(Not a part of the Agreement)


Section
 
Heading
Page
       
Parties
 
 
1
       
Recitals
 
 
1        
Section 1.
 
Definitions
2
       
Section 2.
 
Guaranty of Notes and Note Purchase Agreement.
2
       
Section 3.
 
Guaranty of Payment and Performance.
2
       
Section 4.
 
General Provisions Relating to the Guaranty
3
       
Section 5.
 
Representations and Warranties of the Guarantors.
8
       
Section 6.
 
Guarantor Covenants
9
       
Section 6.1.
 
Note Purchase Agreement Covenants
9
Section 6.2.
 
Guaranty to Rank Pari Passu
9
       
Section 7.
 
[Reserved]
9
       
Section 8.
 
Governing Law.
9
       
Section 9.
 
[Reserved]
10
       
Section 10.
 
Amendments, Waivers and Consents
10
       
Section 11.
 
Notices; English Language
11
       
Section 12.
 
Miscellaneous
12
       
Signature
   
14



 
-i-

--------------------------------------------------------------------------------

 


Guaranty Agreement




4.36% Senior Guaranteed Notes, due March 31, 2016
of
Essex Portfolio, L.P.


This Guaranty Agreement dated as of March 31, 2011 (the or this "Guaranty") is
entered into on a joint and several basis by each of the undersigned, together
with any entity which may become a party hereto by execution and delivery of a
Guaranty Supplement in substantially the form set forth as Exhibit A hereto (a
"Guaranty Supplement") (which parties are hereinafter referred to individually
as a "Guarantor" and collectively as the "Guarantors").


Recitals


A.     Each Guarantor is a direct or indirect subsidiary of Essex Portfolio,
L.P., a California limited partnership (the "Company").


B.     The Company has entered into that certain Note Purchase Agreement dated
as of March 31, 2011 (the "Note Purchase Agreement") among the Company, Essex
Property Trust, Inc., a Maryland corporation (the "Parent Guarantor") and each
of the purchasers named on Schedule A thereto (the "Purchasers"; the Purchasers,
together with their successors, assigns or any other future holder of the Notes
(as defined below), the "Holders"), providing for, inter alia, the issue and
sale by the Company to the Purchasers of $150,000,000 aggregate principal amount
of its 4.36% Senior Guaranteed Notes, due March 31, 2016 (the "Notes").


C.     The Purchasers have required as a condition to their purchase of the
Notes that the Company cause each of the undersigned to enter into this Guaranty
and to cause each Subsidiary (as defined in the Note Purchase Agreement) which
at any time and from time to time is required under Section 9.7 of the Note
Purchase Agreement to enter into an Affiliate Guaranty (as defined in the Note
Purchase Agreement) to enter into a Guaranty Supplement, in each case as
security for the Notes, and the Company has agreed to cause each of the
undersigned to execute this Guaranty and to cause such Subsidiaries to execute a
Guaranty Supplement, in each case in order to induce the Purchasers to purchase
the Notes and thereby benefit the Company and its Subsidiaries by providing
funds for direct and indirect investments in real estate and for general
partnership purposes, including the repayment of debt and the funding of
development and redevelopment activities.  


D.     Each of the Guarantors will derive substantial direct and indirect
benefit from the sale of the Notes to the Purchasers.  


F.     Pursuant to a Parent Guaranty that is substantially similar to this
Guaranty, the Parent Guarantor has unconditionally guaranteed the Notes.  The
Parent Guarantor, together with the Affiliate Guarantors, are sometimes
hereinafter referred to as the "other Guarantors."


 
 

--------------------------------------------------------------------------------

 


Now, therefore, as required by Section 2.3 of the Note Purchase Agreement and in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:


Section 1.              Definitions.


Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.


Section 2.              Guaranty of Notes and Note Purchase Agreement.


(a)     Subject to the limitation set forth in Section 2(b) hereof, each
Guarantor jointly and severally does hereby irrevocably, absolutely and
unconditionally guarantee unto the Holders:  (1) the full and prompt payment of
the principal of, premium, if any, and interest on the Notes from time to time
outstanding, as and when such payments shall become due and payable whether by
lapse of time, upon redemption or prepayment, by extension or by acceleration or
declaration or otherwise (including (to the extent legally enforceable) interest
due on overdue payments of principal, premium, if any, or interest at the rate
set forth in the Notes and interest accruing at the then applicable rate
provided in the Notes after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) in Federal or other immediately available funds of
the United States of America which at the time of payment or demand therefor
shall be legal tender for the payment of public and private debts, (2) the full
and prompt performance and observance by the Company of each and all of the
obligations, covenants and agreements required to be performed or owed by the
Company under the terms of the Notes and the Note Purchase Agreement and (3) the
full and prompt payment, upon demand by any Holder, of all costs and expenses,
legal or otherwise (including attorneys' fees), if any, as shall have been
expended or incurred in the protection or enforcement of any rights, privileges
or liabilities in favor of the Holders under or in respect of the Notes, the
Note Purchase Agreement or under this Guaranty or in any consultation or action
in connection therewith or herewith and in each and every case irrespective of
the validity, regularity, or enforcement of any of the Notes or Note Purchase
Agreement or any of the terms thereof or any other like circumstance or
circumstances.


(b)     The liability of each Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.


Section 3.              Guaranty of Payment and Performance.


This is a guarantee of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Purchase Agreement be brought against the
Company or any other Person or that resort be had to any direct or indirect
security for the Notes or for this Guaranty or any other remedy.  Any Holder
may, at its option, proceed hereunder against any Guarantor in the first
instance to collect monies when due, the payment of which is guaranteed hereby,
without first proceeding against the Company or any other Person and without
first resorting to any direct or indirect security for the Notes or for this
Guaranty or any other remedy.  The liability of each Guarantor hereunder shall
in no way be affected or impaired by any acceptance by any Holder of any direct
or indirect security for, or other guaranties of, any Indebtedness, liability or
obligation of the Company or any other Person to any Holder or by any failure,
delay, neglect or omission by any Holder to realize upon or protect any such
guarantees, Indebtedness, liability or obligation or any notes or other
instruments evidencing the same or any direct or indirect security therefor or
by any approval, consent, waiver, or other action taken, or omitted to be taken
by any such Holder.


 
-2-

--------------------------------------------------------------------------------

 


The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them individually
and none of them shall be released from liability hereunder by reason of the
guarantee ceasing to be binding as a continuing security on any other of them
other than as a result of discharge and release as provided in Section 2.3(b) of
the Note Purchase Agreement.


Section 4.              General Provisions Relating to the Guaranty.


(a)Each Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from any other
Guarantor may, without in any manner affecting the liability or obligations of
any Guarantor under this Guaranty, and upon such terms and conditions as any
such Holder or Holders may deem advisable:


(1)     extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Indebtedness, liability or obligation of the Company or of any
other Person secondarily or otherwise liable for any Indebtedness, liability or
obligations of the Company on the Notes, or waive any Default with respect
thereto, or waive, modify, amend or change any provision of any other agreement
or this Guaranty; or


(2)     sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Indebtedness, liability or obligation of the Company or of
any other Person secondarily or otherwise liable for any Indebtedness, liability
or obligation of the Company on the Notes; or


(3)     settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any Indebtedness, liability or
obligation of the Company on the Notes.


 
-3-

--------------------------------------------------------------------------------

 


Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.


(b)     Each Guarantor hereby waives, to the fullest extent permitted by law:


(1)     notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of the Company, present or future, or of the
reliance of such Holders upon this Guaranty (it being understood that every
Indebtedness, liability and obligation described in Section 2 hereof shall
conclusively be presumed to have been created, contracted or incurred in
reliance upon the execution of this Guaranty);


(2)     demand of payment by any Holder from the Company or any other Person
indebted in any manner on or for any of the Indebtedness, liabilities or
obligations hereby guaranteed; and


(3)     presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to such Guarantor.


The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company under the Note Purchase Agreement), whether by reason
of any claim of any character whatsoever or otherwise and shall not be subject
to any defense, set-off, counterclaim (other than any compulsory counterclaim),
recoupment or termination whatsoever.


(c)     The obligations of the Guarantors hereunder shall be binding upon the
Guarantors and their successors and assigns, and shall remain in full force and
effect until the entire principal, interest and premium, if any, on the Notes
and all other sums due pursuant to Section 2 shall have been paid and such
obligations shall not be affected, modified or impaired upon the happening from
time to time of any event, including without limitation any of the following,
whether or not with notice to or the consent of the Guarantors:


(1)     the validity, regularity or enforceability of the Notes, the Note
Purchase Agreement or any of the terms of any thereof, the continuance of any
obligation on the part of the Company, any other Guarantors or any other Person
on or in respect of the Notes or under the Note Purchase Agreement or the power
or authority or the lack of power or authority of the Company to issue the Notes
or the Company to execute and deliver the Note Purchase Agreement or of any
other Guarantors to execute and deliver this Guaranty or any other agreement or
to perform any of its obligations hereunder or the existence or continuance of
the Company or any other Person as a legal entity; or


 
-4-

--------------------------------------------------------------------------------

 


(2)     any default, failure or delay, willful or otherwise, in the performance
by the Company, any other Guarantor or any other Person of any obligations of
any kind or character whatsoever under the Notes, the Note Purchase Agreement or
this Guaranty; or


(3)     any creditors' rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any other Guarantor or any other Person or in respect
of the property of the Company, any other Guarantor or any other Person or any
merger, consolidation, reorganization, dissolution, liquidation, the sale of all
or substantially all of the assets of or winding up of the Company, any other
Guarantor or any other Person; or


(4)     impossibility or illegality of performance on the part of the Company,
any other Guarantor or any other Person of its obligations under the Notes, the
Note Purchase Agreement or this Guaranty; or


(5)     in respect of the Company, any other Guarantors or any other Person, any
change of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company, any other Guarantors or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any other Guarantors or any other Person and whether or not of the
kind hereinbefore specified; or


(6)     any attachment, claim, demand, charge, Encumbrance, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against the Company, any Guarantor or any other Person or any claims, demands,
charges or Encumbrances of any nature, foreseen or unforeseen, incurred by the
Company, any Guarantor or any other Person, or against any sums payable in
respect of the Notes or under the Note Purchase Agreement or this Guaranty, so
that such sums would be rendered inadequate or would be unavailable to make the
payments herein provided; or


(7)     any order, judgment, decree, ruling or regulation (whether or not valid)
of any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, any Guarantor or any other Person of its respective
obligations under or in respect of the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or


(8)     the failure of any Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of this Guaranty; or


 
-5-

--------------------------------------------------------------------------------

 


(9)     any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of the
Company, any Guarantor or any other Person to keep and perform any obligation,
covenant or agreement under the terms of the Notes, the Note Purchase Agreement
or this Guaranty or failure to resort for payment to the Company, any other
Guarantor or to any other Person or to any other guaranty or to any property,
security, Encumbrances or other rights or remedies; or


(10)     the acceptance of any additional security or other guaranty, the
advance of additional money to the Company or any other Person, the renewal or
extension of the Notes or amendments, modifications, consents or waivers with
respect to the Notes, the Note Purchase Agreement, or the sale, release,
substitution or exchange of any security for the Notes; or


(11)     any merger or consolidation of the Company, any other Guarantor or any
other Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any other Guarantor or any
other Person to any other Person, or any change in the ownership of any shares
of the Company, any other Guarantor or any other Person; or


(12)     any defense whatsoever that:  (i) the Company or any other Person might
have to the payment of the Notes (principal, premium, if any, or interest),
other than payment thereof in Federal or other immediately available funds, or
(ii) the Company or any other Person might have to the performance or observance
of any of the provisions of the Notes or the Note Purchase Agreement, whether
through the satisfaction or purported satisfaction by the Company, any other
Guarantor or any other Person of its debts due to any cause such as bankruptcy,
insolvency, receivership, merger, consolidation, reorganization, dissolution,
liquidation, winding-up or otherwise, other than the defense of indefeasible
payment in full in cash of the Notes; or


(13)     any act or failure to act with regard to the Notes, the Note Purchase
Agreement or this Guaranty or anything which might vary the risk of any
Guarantor or any other Person; or


(14)     any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other Person in respect of
the obligations of any Guarantor or other Person under this Guaranty or any
other agreement, other than the defense of indefeasible payment in full in cash
of the Notes;


provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, premium, if any, and interest on the
Notes in accordance with their respective terms whenever the same shall become
due and payable as in the Notes provided and all other sums due and payable
under the Note Purchase Agreement, at the place specified in and all in the
manner and with the effect provided in the Notes and the Note Purchase
Agreement, as each may be amended or modified from time to time.  Without
limiting the foregoing, it is understood that repeated and successive demands
may be made and recoveries may be had hereunder as and when, from time to time,
the Company shall default under or in respect of the terms of the Notes or the
Note Purchase Agreement and that notwithstanding recovery hereunder for or in
respect of any given default or defaults by the Company under the Notes or the
Note Purchase Agreement, this Guaranty shall remain in full force and effect and
shall apply to each and every subsequent default.


 
-6-

--------------------------------------------------------------------------------

 


(d)     All rights of any Holder may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the valid and legal transfer of such Note pursuant to the Note
Purchase Agreement whether with or without the consent of or notice to the
Guarantors under this Guaranty or to the Company.


(e)     To the extent of any payments made under this Guaranty, the Guarantors
shall be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation shall be subordinate in right of payment to the prior indefeasible
final payment in cash in full of all amounts due and owing by the Company with
respect to the Notes and the Note Purchase Agreement and by the Guarantors under
this Guaranty, and the Guarantors shall not take any action to enforce such
right of subrogation, and the Guarantors shall not accept any payment in respect
of such right of subrogation, until all amounts due and owing by the Company
under or in respect of the Notes and the Note Purchase Agreement and all amounts
due and owing by the Guarantors hereunder have indefeasibly been finally paid in
cash in full.  If any amount shall be paid to any Guarantor in violation of the
preceding sentence at any time prior to the indefeasible payment in cash in full
of the Notes and all other amounts payable under the Notes, the Note Purchase
Agreement and this Guaranty, such amount shall be held in trust for the benefit
of the Holders and shall forthwith be paid to the Holders to be credited and
applied to the amounts due or to become due with respect to the Notes and all
other amounts payable under the Note Purchase Agreement and this Guaranty,
whether matured or unmatured. Each Guarantor acknowledges that it has received
direct and indirect benefits from the financing arrangements contemplated by the
Note Purchase Agreement and that the waiver set forth in this paragraph (e) is
knowingly made as a result of the receipt of such benefits.


(f)     To the extent of any payments made under this Guaranty, each Guarantor
making such payment shall have a right of contribution from the other
Guarantors, but such Guarantor covenants and agrees that such right of
contribution shall be subordinate in right of payment to the rights of the
Holders for which full payment has not been made or provided for and, to that
end, such Guarantor agrees not to claim or enforce any such right of
contribution unless and until all of the Notes and all other sums due and
payable under the Note Purchase Agreement have been fully and irrevocably paid
and discharged.


(g)     Each Guarantor agrees that to the extent the Company, any other
Guarantor or any other Person makes any payment on any Note, which payment or
any part thereof is subsequently invalidated, voided, declared to be fraudulent
or preferential, set aside, recovered, rescinded or is required to be retained
by or repaid to a trustee, receiver, or any other Person under any bankruptcy
code, common law, or equitable cause, then and to the extent of such payment,
the obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to the Guarantors' obligations
hereunder, as if said payment had not been made.  The liability of the
Guarantors hereunder shall not be reduced or discharged, in whole or in part, by
any payment to any Holder from any source that is thereafter paid, returned or
refunded in whole or in part by reason of the assertion of a claim of any kind
relating thereto, including, but not limited to, any claim for breach of
contract, breach of warranty, preference, illegality, invalidity, or fraud
asserted by any account debtor or by any other Person.


 
-7-

--------------------------------------------------------------------------------

 


(h)     No Holder shall be under any obligation:  (1) to marshal any assets in
favor of the Guarantors or in payment of any or all of the liabilities of the
Company under or in respect of the Notes or the obligations of the Guarantors
hereunder or (2) to pursue any other remedy that the Guarantors may or may not
be able to pursue themselves and that may lighten the Guarantors' burden, any
right to which each Guarantor hereby expressly waives.


(i)     The obligations of each Guarantor under this Guaranty rank pari passu in
right of payment with all other Indebtedness of such Guarantor which is not
secured or which is not expressly subordinated in right of payment to any other
Indebtedness of such Guarantor.


Section 5.              Representations and Warranties of the Guarantors.


Each Guarantor represents and warrants to each Holder that:


(a)     Such Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the validity or
enforceability of this Guaranty.  Such Guarantor has the legal power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Guaranty and to perform the provisions hereof.


(b)     This Guaranty has been duly authorized by all necessary legal action on
the part of such Guarantor, and this Guaranty constitutes a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by (1)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


(c)     The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Encumbrance in respect of any
property of such Guarantor or any of its subsidiaries under any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, charter
document or by-law, or any other agreement or instrument to which such Guarantor
or any of its subsidiaries is bound or by which such Guarantor or any of its
subsidiaries or any of their respective properties may be bound or affected, (2)
conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to such Guarantor or any of its subsidiaries
or (3) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the such Guarantor or any of its
subsidiaries.


 
-8-

--------------------------------------------------------------------------------

 


(d)     No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.


(e)     Such Guarantor is solvent, has capital not unreasonably small in
relation to its business or any contemplated or undertaken transaction and has
assets having a value both at fair valuation and at present fair salable value
greater than the amount required to pay its debts as they become due and greater
than the amount that will be required to pay its probable liability on its
existing debts as they become absolute and matured.  Such Guarantor does not
intend to incur, or believe or should have believed that it will incur, debts
beyond its ability to pay such debts as they become due.  Such Guarantor will
not be rendered insolvent by the execution and delivery of, and performance of
its obligations under, this Guaranty.  Such Guarantor does not intend to hinder,
delay or defraud its creditors by or through the execution and delivery of, or
performance of its obligations under, this Guaranty.


Section 6.              Guarantor Covenants.


Section 6.1. Note Purchase Agreement Covenants.  From and after the date of
issuance of the Notes by the Company and continuing so long as any amount
remains unpaid thereon each Guarantor agrees to comply with the terms and
provisions of Sections 9.1, 9.2, 9.3, 9.4 and 9.5 of the Note Purchase
Agreement, insofar as such provisions apply to such Guarantor, as if said
Sections were set forth herein in full.


Section 6.2. Guaranty to Rank Pari Passu.  This Guaranty and all other
obligations under this Guaranty of the Guarantors are and at all times shall
rank at least pari passu in right of payment with all other present and future
unsecured Senior Indebtedness (actual or contingent) of the Guarantors which is
not expressed to be subordinate or junior in rank to any other unsecured Senior
Indebtedness of the Guarantors.


Section 7.              [Reserved].


Section 8.              Governing Law.


(a)   This Guaranty shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.


 
-9-

--------------------------------------------------------------------------------

 


(b)     Each Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
solely to this Guaranty.  To the fullest extent permitted by applicable law,
such Guarantor irrevocably waives and agrees not to assert, by way of motion, as
a defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.


(c)     Each Guarantor consents to process being served by or on behalf of any
Holder in any suit, action or proceeding of the nature referred to in Section 8
solely by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 11 or at such other address of which
such Holder shall then have been notified pursuant to said Section.  Such
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.


(d)     Nothing in this Section 8 shall affect the right of any Holder to serve
process in any manner permitted by law, or limit any right that the Holders may
have to bring proceedings against such Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.


(e)     The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Guaranty, the notes or any other document executed in
connection herewith or therewith.


(f)     Each Guarantor hereby irrevocably appoints the Company to receive for
it, and on its behalf, service of process in the United States.


Section 9.              [Reserved].


Section 10.            Amendments, Waivers and Consents.


(a)     This Guaranty may be amended, and the observance of any term hereof may
be waived (either retroactively or prospectively), with (and only with) the
written consent of each Guarantor and the Required Holders.


(b)     The Guarantors will provide each Holder (irrespective of the amount of
Notes then owned by it) with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such Holder to make an informed
and considered decision with respect to any proposed amendment, waiver or
consent in respect of any of the provisions hereof.  The Guarantors will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 10 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders.


 
-10-

--------------------------------------------------------------------------------

 


(c)     The Company will not directly or indirectly pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security, to any
Holder as consideration for or as an inducement to the entering into by any
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.


(d)     Any amendment or waiver consented to as provided in this Section 10
applies equally to all Holders and is binding upon them and upon each future
Holder and upon the Guarantors.  No such amendment or waiver will extend to or
affect any obligation, covenant or agreement not expressly amended or waived or
impair any right consequent thereon.  No course of dealing between the
Guarantors and any Holder nor any delay in exercising any rights hereunder shall
operate as a waiver of any rights of any Holder.  As used herein, the term "this
Guaranty" and references thereto shall mean this Guaranty as it may from time to
time be amended or supplemented.


(e)     Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.


Section 11.            Notices; English Language.


All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:


(1)     if to a Purchaser or such Purchaser's nominee, to such Purchaser or such
Purchaser's nominee at the address specified for such communications in Schedule
A to the Note Purchase Agreement, or at such other address as such Purchaser or
such Purchaser's nominee shall have specified to any Guarantor or the Company in
writing,


(2)     if to any other Holder, to such Holder at such address as such Holder
shall have specified to any Guarantor or the Company in writing, or


(3)     if to any Guarantor, to such Guarantor at 925 East Meadow Drive, Palo
Alto, CA 94303, to the attention of Mark Mikl, Jordan Ritter and Michael Dance,
or at such other address as such Guarantor shall have specified to the Holders
in writing.


 
-11-

--------------------------------------------------------------------------------

 


Notices under this Section 11 will be deemed given only when actually received.


Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Guaranty shall be in English or
accompanied by an English translation thereof.


Section 12.            Miscellaneous.


(a)     No remedy herein conferred upon or reserved to any Holder is intended to
be exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity.  No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient.  In order to entitle
any Holder to exercise any remedy reserved to it under the Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.


(b)     The Guarantors will pay all sums becoming due under this Guaranty to any
Holder by the method and at the address specified for such Holder in the Note
Purchase Agreement, or by such other method or at such other address as such
Holder shall have from time to time specified to the Guarantors in writing for
such purpose, without the presentation or surrender of this Guaranty or any
Note.  


(c)     Any provision of this Guaranty that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.


(d)     If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.


(e)     This Guaranty shall be binding upon each Guarantor and its successors
and assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid.


(f)     This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.


 
-12-

--------------------------------------------------------------------------------

 
 
\
[Intentionally Blank]




 
-13-

--------------------------------------------------------------------------------

 


In Witness Whereof, the undersigned has caused this Guaranty to be duly executed
by an authorized representative as of the date first written above.



  Essex Berkeley 4th Street, L.P., a California limited partnership   Essex
Bluffs, L.P., a California Limited Partnership, a California limited partnership
  Essex Bridle Trails, L.P., a California Limited Partnership, a California
limited partnership   Essex Chestnut Apartments, L.P., a California limited
partnership   Essex Columbus, L.P., a California limited partnership   Essex
Euclid, L.P., a California limited partnership   Essex Glenbrook, L.P., a
California limited partnership   Essex Park Boulevard, L.P., a California
limited partnership   Essex Jaysac Tasman, L.P., a California limited
partnership   By:  Essex SPE, LLC, a Delaware limited liability company, its
general partner     By:
Essex Portfolio, L.P., a California limited partnership, its sole member
      By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
             
By
 
       
Name:  Mark J. Mikl
       
Title:  Senior Vice President



 
-14-

--------------------------------------------------------------------------------

 





 
Essex Marina City Club, L.P., a California limited partnership
          By:
Essex MCC, LLC, a Delaware limited liability company, its general partner
           
By:  
Essex Portfolio, L.P., a California limited partnership, its sole member        
   
By:  
Essex Property Trust, Inc., a Maryland corporation, its general partner        
         
By
     
Name:  Mark J. Mikl
   
Title:  Senior Vice President
                 
Essex Sunpointe Ltd., a California Limited Partnership, a California limited
partnership
         
JMS Acquisition LLC, a Delaware limited liability company
          By:
Essex Portfolio, L.P., a California limited partnership, its general partner
           
By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
                 
By
     
Name:  Mark J. Mikl
   
Title:  Senior Vice President
                 
Essex Tracy Development, Inc., a California corporation
                 
By
     
Name:
     
Title:
 



 
-15-

--------------------------------------------------------------------------------

 





 
Newport Beach North LLC, a Delaware limited liability company
          By:
Essex Portfolio, L.P., a California limited partnership, as the holder of a
majority in interest of the Ownership Percentages of the Members (as such terms
are defined in Section 8.1 of the Amended and Restated Limited Liability Company
Operating Agreement of Newport Beach North LLC) of Newport Beach North LLC
            By:
Essex Property Trust, Inc., a Maryland corporation, its general partner
                 
By
        Name:  Mark J. Mikl     Title:  Senior Vice President                  
Essex View Pointe, LLC, a Delaware limited liability company
          By: Essex Fidelity I Corporation, a California corporation, its sole
member                  
By
        Name:  Mark J. Mikl     Title:  Senior Vice President

 
 
-16-

--------------------------------------------------------------------------------

 
 

 
Accepted and Agreed:
         
Essex Portfolio, L.P., a California limited partnership
         
By:  
Essex Property Trust, Inc., a Maryland corporation, its general partner        
           
By
       
Name:  Mark J. Mikl
     
Title:  Senior Vice President
                 
Essex Property Trust, Inc., a Maryland corporation
                 
By
       
Name:  Mark J. Mikl
   
Title:  Senior Vice President



 
-17-

--------------------------------------------------------------------------------

 


Guaranty Supplement


To the Holders of the Notes, (as hereinafter
defined) of Essex Portfolio, L.P. (the
"Company")


Ladies and Gentlemen:


Whereas, in order to refinance certain debt and for general corporate purposes,
the Company issued $150,000,000 aggregate principal amount of its 4.36% Senior
Guaranteed Notes, due March 31, 2016 (the "Notes") pursuant to that certain Note
Purchase Agreement dated as of March 31, 2011 (the "Note Purchase Agreement")
among the Company, Essex Property Trust, Inc., a Maryland corporation (the
"Parent Guarantor") and each of the purchasers named on Schedule A thereto (the
"Purchasers").


Whereas, as a condition precedent to their purchase of the Notes, the Purchasers
required that certain subsidiaries of the Company enter into a Guaranty
Agreement as security for the Notes (the "Guaranty").


Pursuant to Section 9.7 of the Note Purchase Agreement, the Company has agreed
to cause the undersigned, ______________, a ______________ organized under the
laws of _______________ (the "Additional Guarantor"), to join in the
Guaranty.  In accordance with the requirements of the Guaranty, the Additional
Guarantor desires to amend the definition of Guarantor (as the same may have
been heretofore amended) set forth in the Guaranty attached hereto so that at
all times from and after the date hereof, the Additional Guarantor shall be
jointly and severally liable as set forth in the Guaranty for the obligations of
the Company under the Note Purchase Agreement and Notes to the extent and in the
manner set forth in the Guaranty.  


The undersigned is the duly elected ______________ of the Additional Guarantor,
a subsidiary of the Company, and is duly authorized to execute and deliver this
Guaranty Supplement to each of you.  The execution by the undersigned of this
Guaranty Supplement shall evidence its consent to and acknowledgment and
approval of the terms set forth herein and in the Guaranty and by such execution
the Additional Guarantor shall be deemed to have made in favor of the Holders
the representations and warranties set forth in Section 5 of the Guaranty.


Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
amended as set forth above.  Except as amended herein, the terms and provisions
of the Guaranty are hereby ratified, confirmed and approved in all respects.


 
 

--------------------------------------------------------------------------------

 


Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to this
Guaranty Supplement, but nevertheless all such references shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.


Dated:  _________________, _____.





 
[Name of Additional Guarantor]
             
By
           
Its



 
 

--------------------------------------------------------------------------------

 


Form of Opinion of Counsel
to the Company, the Parent Guarantor and the Affiliate Guarantors


The closing opinions of Baker & McKenzie LLP, independent counsel for the
Company, the Parent Guarantor and the Affiliate Guarantors, and Jordan E.
Ritter, Esq., general counsel for the Company and the Parent Guarantor, which is
called for by Section 4.4(a) of the Agreement, shall be dated the date of the
Closing and addressed to Purchasers, shall be satisfactory in scope and form to
Purchasers and shall be to the effect, collectively, that:


1.The Company is a limited partnership, duly formed, validly existing and in
good standing under the laws of the State of California, has the corporate power
and the legal authority to execute and perform the Note Purchase Agreement and
to issue the Notes and has the full legal power and the legal authority to
conduct the activities in which it is now engaged and is duly licensed or
qualified and is in good standing as a foreign limited partnership in each
jurisdiction in which the character of the properties owned or leased by it or
the nature of the business transacted by it makes such licensing or
qualification necessary.


2.The Parent Guarantor is a corporation, duly incorporated, validly existing and
in good standing under the laws of the State of Maryland, has the corporate and
the corporate authority to execute and perform the Note Purchase Agreement and
the Parent Guaranty and has the full corporate power and the corporate authority
to conduct the activities in which it is now engaged and is duly licensed or
qualified and is in good standing as a foreign corporation in each jurisdiction
in which the character of the properties owned or leased by it or the nature of
the business transacted by it makes such licensing or qualification necessary.


3.Each Affiliate Guarantor is a corporation or other legal entity, duly
organized, validly existing and in good standing under the laws of its state of
orgnization, has the corporate or other legal power and authority to execute and
perform the Affiliate Guaranty and has the full corporate or other legal power
and authority to conduct the activities in which it is now engaged and is duly
licensed or qualified and is in good standing as a foreign corporation or other
legal entity in each jurisdiction in which the character of the properties owned
or leased by it or the nature of the business transacted by it makes such
licensing or qualification necessary.


4.The Note Purchase Agreement has been duly authorized by all necessary legal
action on the part of the Company, has been duly executed and delivered by the
Company and constitutes the legal, valid and binding contract of the Company
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors' rights generally, and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law).


5.The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Parent Guarantor, has been duly executed and
delivered by the Parent Guarantor and constitutes the legal, valid and binding
contracts of the Parent Guarantor enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors' rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).
 
Exhibit 4.4(a)
(to Note Purchase Agreement)

 
 

--------------------------------------------------------------------------------

 


6.The Notes have been duly authorized by all necessary legal action on the part
of the Company, have been duly executed and delivered by the Company and
constitute the legal, valid and binding obligations of the Company enforceable
in accordance with their terms, subject to bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors' rights generally, and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law).


7.The Parent Guaranty has been duly authorized by all necessary corporate action
on the part of the Parent Guarantor, has been duly executed and delivered by the
Parent Guarantor and constitutes the legal, valid and binding contract of the
Parent Guarantor enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors' rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).


8.The Affiliate Guaranty has been duly authorized by all necessary corporate or
other legal action on the part of each Affiliate Guarantor, has been duly
executed and delivered by each Affiliate Guarantor and constitutes the legal,
valid and binding contract of each Affiliate Guarantor enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent conveyance or
similar laws affecting creditors' rights generally, and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).


9.No approval, consent or withholding of objection on the part of, or filing,
registration or qualification with, any governmental body, Federal, state or
local, is necessary in connection with the execution, delivery and performance
of the Note Purchase Agreement, the Parent Guaranty, the Affiliate Guaranty or
the Notes.


10.The issuance and sale of the Notes and the execution, delivery and
performance by the Company of the Note Purchase Agreement do not conflict with
or result in any breach of any of the provisions of or constitute a default
under or result in the creation or imposition of any Lien upon any of the
property of the Company pursuant to the provisions of the [charter documents] of
the Company or any agreement or other instrument known to such counsel to which
the Company is a party or by which the Company may be bound or any Federal,
state or local law.


11.The execution, delivery and performance by the Parent Guarantor of the Note
Purchase Agreement and the Parent Guaranty do not conflict with or result in any
breach of any of the provisions of or constitute a default under or result in
the creation or imposition of any Lien upon any of the property of the Parent
Guarantor pursuant to the provisions of the [Certificate/Articles] of
Incorporation of the Parent Guarantor or any agreement or other instrument known
to such counsel to which of the Parent Guarantor is a party or by which of the
Parent Guarantor may be bound or any Federal, state or local law.


 
 

--------------------------------------------------------------------------------

 


12.The execution, delivery and performance by each Affiliate Guarantor of the
Affiliate Guaranty do not conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Lien upon any of the property of such Affiliate Guarantor
pursuant to the provisions of the [charter documents] of such Affiliate
Guarantor or any agreement or other instrument known to such counsel to which of
such Affiliate Guarantor is a party or by which of such Affiliate Guarantor may
be bound or any Federal, state or local law.


13.The issuance, sale and delivery of the Notes and the delivery of the Parent
Guaranty and the Affiliate Guaranty under the circumstances contemplated by the
Note Purchase Agreement do not, under existing law, require the registration of
the Notes, the Parent Guaranty or the Affiliate Guaranty under the Securities
Act of 1933, as amended, or the qualification of an indenture under the Trust
Indenture Act of 1939, as amended.


14.The issuance of the Notes and the use of the proceeds of the sale of the
Notes in accordance with the provisions of and contemplated by the Note Purchase
Agreement do not violate or conflict with Regulation T, U or X of the Board of
Governors of the Federal Reserve System.


15.The Company is not an "investment company" or, to the knowledge of such
counsel, a company "controlled" by an "investment company" under the Investment
Company Act of 1940, as amended.


16.The Parent Guarantor is not an "investment company" or, to the knowledge of
such counsel,  a company "controlled" by an "investment company" under the
Investment Company Act of 1940, as amended.


17.No Affiliate Guarantor is an "investment company" or, to the knowledge of
such counsel,  a company "controlled" by an "investment company" under the
Investment Company Act of 1940, as amended.


18.There is no litigation pending or, to the best knowledge of such counsel,
threatened which (a) individually do not in any manner draw into question the
validity of the Note Purchase Agreement, The Parent Guaranty, the Affiliate
Guaranty or the Notes and (b) in the aggregate, if adversely determined, could
not be reasonably expected to have a Material Adverse Effect.


The opinions of Baker & McKenzie LLP and Jordan E. Ritter, Esq. shall cover such
other matters relating to the sale of the Notes as the Purchasers may reasonably
request.  With respect to matters of fact on which such opinion is based, such
counsel shall be entitled to rely on appropriate certificates of public
officials and officers of the Company, the Parent Guarantor and the Affiliate
Guarantors.


Purchasers, together with subsequent holders of the Notes, may rely on the
opinions of Baker & McKenzie LLP and Jordan E. Ritter, Esq.


 
 

--------------------------------------------------------------------------------

 


Form of Opinion of Counsel


The opinion of ___________________, counsel for the [Subsidiary/Affiliate
Guarantor], which is called for by Section 9.7 of the Note Purchase Agreement,
shall be addressed to the holders of the Notes and shall be to the effect that:


1.The Subsidiary is a _________, duly _________, validly existing and in good
standing under the laws of the State of ____________, has the power and the
authority to execute and perform the Affiliate Guaranty.


2.The Affiliate Guaranty has been duly authorized by all necessary legal action
on the part of the Subsidiary, has been duly executed and delivered by the
Subsidiary and constitutes the legal, valid and binding contract of the
Subsidiary enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting creditors' rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).


3.No approval, consent or withholding of objection on the part of, or filing,
registration or qualification with, any governmental body, Federal or state, is
necessary in connection with the execution, delivery and performance of the
Affiliate Guaranty.


4.The execution, delivery and performance by the Subsidiary of the Affiliate
Guaranty do not conflict with or result in any breach of any of the provisions
of or constitute a default under or result in the creation or imposition of any
Lien upon any of the property of the Subsidiary pursuant to the provisions of
the [formation documents] of the Subsidiary or any agreement or other instrument
known to such counsel to which the Subsidiary is a party or by which the
Subsidiary may be bound or any Federal or state  law.


 With respect to matters of fact on which such opinion is based, such counsel
shall be entitled to rely on appropriate certificates of public officials and
officers of the Subsidiary.  The holders of the Notes, together with subsequent
holders of the Notes, may rely on the opinion of ________________.
 
 
Exhibit 9.7
(to Note Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 


Form of Paying Agent Agreement
 
 
Exhibit 13
(to Note Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 


PAYING AGENT AGREEMENT


This PAYING AGENT AGREEMENT is executed and entered into as of  March 31, 2011
(this "Agreement "), by and between UNION BANK, N.A., a national banking
association (the "Agent"), and ESSEX PORTFOLIO, L.P. (the "Company");


WITNESSETH:


WHEREAS, the Company is issuing its 4.36% Senior Guaranteed Notes, Due March 31,
2016 (the "Notes") pursuant to the Note Purchase Agreement dated as of March 31,
2011 (as the same may be amended or otherwise modified and in effect from time
to time, the "Note Purchase Agreement") among the Company, Essex Property Trust,
Inc. and the purchasers of the Notes parties thereto (the "Initial Purchasers"),
a copy of which is attached hereto as the Exhibit hereto; and


WHEREAS, the Company has requested the Agent to serve as the "Paying Agent"
referred to in the Note Purchase Agreement and "Registrar" referred to in the
Note Purchase Agreement for the Notes and the holders of the Notes and in such
roles to provide the services (the "Services") specified in the Schedule of
Services attached hereto (the "Schedule", which is an integral part of this
Agreement) on the terms provided for therein and in this Agreement and in
accordance with the requirements of the Note Purchase Agreement; and


WHEREAS, in consideration of the execution and entering into of this Agreement,
the Agent has agreed so to provide the Services.


NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES AND OF THE MUTUAL AGREEMENTS
AND COVENANTS CONTAINED HEREIN AND FOR OTHER VALUABLE CONSIDERATION, THE PARTIES
HERETO DO HEREBY AGREE AS FOLLOWS:


ARTICLE I
CONCERNING THE AGENT


Section 1.1Employment and Duties of the Agent.  The Company hereby appoints and
employs the Agent to perform the Services as specified in the Schedule in
accordance with the provisions thereof and of this Agreement and of the
requirements of the Note Purchase Agreement, and the Agent accepts such
appointment and undertakes so to perform the Services.


Section 1.2     Compensation and Indemnification of the Agent.  The Company
shall pay the Agent compensation for the Services as specified under
"Compensation" in the Schedule and shall reimburse the Agent for all its
advances and expenditures hereunder including but not limited to advances to and
fees and expenses of accountants, agents, appraisers, consultants, counsel, or
other experts employed by it in the observance and performance of the Services
hereunder.  Any provision hereof to the contrary notwithstanding, if the Company
fails to make any payment properly due the Agent hereunder, the Agent may
reimburse itself from any surplus moneys on hand in any fund or account which
are not otherwise pledged or required for any payments to the holders of the
Notes.


 
Page 1

--------------------------------------------------------------------------------

 


To the extent it may lawfully to do so, the Company agrees to indemnify the
Agent for, and to hold it harmless against, any loss, liability, or expense
incurred without negligence or willful misconduct on the part of the Agent,
arising out of or in connection with the Agent's exercise or performance of its
rights or duties hereunder, as well as the costs and expenses of defending
itself against any claim, action, suit, or liability in accordance with the
exercise or performance of any of its powers or duties hereunder.


Section 1.3Protection of the Agent


(a)The Agent shall be protected and shall incur no liability in acting or
proceeding in good faith upon any affidavit, bond, certificate, consent, notice,
request, requisition, resolution, statement, telegram, voucher, waiver, or other
paper or document which it shall in good faith believe to be genuine and to have
been adopted, executed, or delivered by the proper party or pursuant to any of
the provisions hereof, and the Agent shall be under no duty to make any
investigation or inquiry as to any statements contained or matters referred to
in any such instrument, but may accept and rely upon the same as conclusive
evidence of the truth and accuracy of such statements. The Agent may consult
with counsel, who may be counsel to the Company, with regard to legal questions
arising hereunder, and the opinion of such counsel shall be full and complete
authorization and protection in respect to any action taken or suffered by it
hereunder in good faith in accordance therewith.


(b)Whenever in the observance or performance of its rights and obligations
hereunder the Agent shall deem it necessary or desirable that a matter be proved
or established prior to taking or suffering any action hereunder, such matter
(unless other evidence in respect thereof be herein  specifically prescribed)
may be deemed to be conclusively proved and established by a certificate of the
Company, and such certificate shall be full warrant to the Agent for any action
taken or suffered under the provisions hereof upon the faith thereof, but in its
discretion the Agent may, in lieu thereof, accept other evidence of such matter
or may require such additional evidence as to it may seem reasonable, and the
Agent shall not be responsible for any loss or damage resulting from any action
or inaction taken or not taken, as the case may be, in good faith in reliance
upon such certificate or other evidence.


(c)The Agent shall not be responsible for any recital herein or in the Note
Purchase Agreement or the Notes, or for the validity of the execution by the
Company of the Note Purchase Agreement or the Notes.  The Agent shall have no
obligation to perform any of the duties of the Company under the Note Purchase
Agreement or Notes except to the extent that this Agreement provides for
performance of any such obligation on behalf of the Company.


(d)Any right to do things enumerated in this Agreement as a permissive right of
the Agent shall not be construed as a duty, and the Agent shall not be
answerable for other than its negligence or willful default in exercising any
such right.


(e)The Agent shall not be required to give any bond or surety in respect of the
execution of this Agreement or otherwise in respect of the premises.


 
Page 2

--------------------------------------------------------------------------------

 


(f)No provision of this Agreement shall require the Agent to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers.


ARTICLE II
MISCELLANEOUS


Section 2.1Article and Section Headings, Gender and References.  The headings or
titles of the several articles and sections hereof shall be solely for
convenience of reference and shall not affect the meaning, construction, or
effect hereof, and words of any gender shall be deemed and construed to include
all genders.  All references herein to "Articles," "Sections," and other
subsections or paragraphs are to the corresponding articles, sections,
subsections, or paragraphs hereof; and the words "hereby," "herein," "hereof,"
"hereto," "herewith," "hereunder," and other words of similar import refer to
this Agreement as a whole and not to any particular article, section,
subsection, or paragraph hereof.


Section 2.2Partial Invalidity.  If any one or more of the conditions, covenants,
or terms contained herein or required herein to be observed or performed by or
on the part of the Company or the Agent shall be contrary to law, then such
condition or conditions, such covenant or covenants, or such term or terms shall
be null and void and shall be deemed separable from the remaining conditions,
covenants, and terms hereof.


Section 2.3Amendments.  This Agreement may be amended by a writing executed by
both the Company and the Agent.


Section 2.4California Law.  This Agreement shall be construed and governed in
accordance with the laws of the State of California.


Section 2.5Notices.  All notices to be given hereunder shall be in writing and
given by U.S. Mail, courier providing receipt of delivery or by facsimile
transmission to the party entitled thereto at its address set forth below, or at
such other address as such party may provide to the other parties hereinafter
listed in writing from time to time, namely:


If to the Paying Agent:


Union Bank, N.A.
350 California Street, 11th Floor
San Francisco, California 94104
Attention:  Corporate Trust Division
Telephone Number:  415-273-2515
Fax:  (415) 273-2518


If to the Company:


Essex Portfolio, L.P.
925 East Meadow Drive
Palo Alto, CA 94303
Attention: Mark Mikl, Jordan Ritter and Michael Dance
Fax: (650) 843-1514


 
Page 3

--------------------------------------------------------------------------------

 


Section 2.6Effective Date; Term.  This Agreement shall become effective upon the
date first above written.  This Agreement shall terminate when the principal of
the Notes and all other amounts payable theron shall have been paid in full;
provided, however, that the Company may terminate this Agreement at its sole
option upon not less than 10 days' prior notice of the effective date of such
termination to the Agent.


Section 2.7Execution in Counterparts.  The Agreement may be executed and entered
into in several counterparts, each of which shall be deemed an original, and all
of which shall constitute but one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed and entered into the
Agreement by their officers thereunto duly authorized as of the day and year
first above written.




UNION BANK, N.A.,
 
ESSEX PORTFOLIO, L.P.
as Agent
 
By Essex Property Trust, Inc.,
     
its General Partner
                   
By:
   
By:  
   
Authorized Signatory
   
Mark J. Mikl



 
4

--------------------------------------------------------------------------------

 


SCHEDULE OF SERVICES
to
Paying Agency Agreement dated as of March 31, 2011 between Union Bank, N.A and
Essex Portfolio, L.P.


Terms used in this Schedule that are defined in the Note Purchase Agreement and
not otherwise defined in this Schedule are used herein as defined in the Note
Purchase Agreement.


A.Registrar Services


1.In its capacity as the "Registrar" referred to in the Note Purchase Agreement
(in such capacity the "Registrar") the Agent shall maintain in relation to the
Notes a register (the "Register"), which shall be kept at its address (the
"Register Office") that is either (i) the address set forth in Section 13.4 of
the Note Purchase Agreement or (ii) such other address notice of which the
Company has confirmed in writing has been notified to the holders of the Notes
pursuant to Section 13.4 of the Note Purchase Agreement.  The Register shall be
made available by the Registrar to the Company for inspection and for the taking
of copies or extracts therefrom at all reasonable times.


2.The name and address of each holder of one or more Notes (which, in the case
of the Initial Purchasers shall be their addresses set forth in Schedule A to
the Note Purchase Agreement and, in the case of any holder of the Notes shall be
such address as shall otherwise have been specified by such Holder pursuant to
Section 18 of the Note Purchase Agreement, notice of which the Company shall
provide to the Paying Agent), each transfer thereof and the name and address of
each transferee of one or more Notes shall be registered in the
Register.  Subject to confirmation from the Company that such requesting holder
is an Institutional Investor, the Registrar to give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.


3.Upon surrender of any Note at the Register Office for registration of transfer
or exchange (and in the case of a surrender for registration of transfer
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or such holder's attorney duly authorized in writing and
accompanied by the relevant name, address and other information for notices of
each transferee of such Note or part thereof), within ten Business Days
thereafter, the Company shall execute and deliver to the Registrar, and the
Registrar shall then deliver, one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note.  Each such new Note shall be
payable to such Person as such holder may request (and as shall have been
notified to the Company or the Registrar pursuant to Section 18 of the Note
Purchase Agreement) and shall be substantially in the form of Exhibit 1 to the
Note Purchase Agreement.  Each such new Note shall be dated and bear interest
from the date to which interest shall have been paid on the surrendered Note or
dated the date of the surrendered Note if no interest shall have been paid
thereon.  The Registrar may (and shall at the Company's request) require payment
of a sum sufficient to cover any stamp tax or governmental charge imposed in
respect of any such transfer of Notes.  Notes shall not be transferred in
denominations of less than $100,000; provided that if necessary to enable the
registration of transfer by a holder of its entire holding of Notes, one Note
may be in a denomination of less than $100,000.


 
1

--------------------------------------------------------------------------------

 


4.Upon receipt by the Registrar of evidence that the Company has confirmed to
the Registrar is reasonably satisfactory to the Company of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and


(a)in the case of loss, theft or destruction, of indemnity that the Company has
confirmed to the Registrar is reasonably satisfactory to the Company (provided
that if the holder of such  Note is, or is a nominee for, an Initial Purchaser
or another holder of a Note with a minimum net worth of at least $50,000,000 or
a Qualified Institutional Buyer, such Person's own unsecured agreement of
indemnity shall be deemed to be satisfactory), or


(b)in the case of mutilation, upon surrender and cancellation thereof, within
ten Business Days thereafter,


the Company shall execute deliver to the Registrar, and the Registrar shall then
deliver to the holder of such lost, stolen, destroyed or mutilated Note, in lieu
thereof, a new Note, dated and bearing interest from the date to which interest
shall have been paid on such lost, stolen, destroyed or mutilated Note or dated
the date of such lost, stolen, destroyed or mutilated Note if no interest shall
have been paid thereon.


5.The Registrar shall promptly deliver to the Company any Note surrendered to it
and cancelled or required to be cancelled hereunder.


6.The Registrar shall otherwise take such actions as the Company shall
reasonably request as necessary or desirable to comply with the requirements of
the Note Purchase Agreement and the Notes in respect of registration and
transfer of the Notes and issuance and delivery of replacement Notes.


B.Paying Agency Services


1.In its capacity as the "Paying Agent" referred to in the Note Purchase
Agreement (in such capacity the "Paying Agent") the Agent shall on behalf of the
Company make payments of sums becoming due on the Notes for principal,
Make-Whole Amount, if any and interest as specified herein.


2.The Company shall cause each amount payable in respect of any such sums to be
paid in immediately available funds not later than Noon (New York time) on the
date such sum is to be paid on the Notes, to the following account maintained by
the Paying Agent or such other account as the Company and the Paying Agent shall
have agreed shall be used for such purpose (the "Payment Account"):


For Credit To: Essex Paying Agency
Attention: Douglas Schlafer
Union Bank, N.A.
Monterey Park, CA 91755


 
2

--------------------------------------------------------------------------------

 


3.Not later than Noon (New York time) on any date on which any sum of principal,
Make-Whole Amount or interest is due on any Note, the Company shall notify the
Paying Agent of the amount of such sum and of the Note, and holder thereof, on
which such sum is due.  Subject to the Paying Agent's prior receipt of funds in
the amount of such sum as specified in paragraph 1 above, on the due date so
specified for payment of such sum, the Paying Agent shall pay such sum to the
holder so specified by the Company by the method and at the address specified
for such purpose below such holder's name in Schedule A to the Note Purchase
Agreement or by such other method or at such other address as the Company shall
have notified the Paying Agent such holder has specified to the Company in
writing for such purpose.  Such payment shall be made without the presentation
or surrender of such Note or the making of any notation thereon.


4.The Paying Agent shall maintain a ledger of all sums paid by it on the Notes
and in the case of each such payment of (i) the nature thereof (whether
principal, Make-Whole Amount or interest), (ii) the date thereof, (iii) the Note
on which such sum was paid, (iv) the holder of such Note and (v) the manner and
address or account to which such sum was paid.  Such ledger shall be made
available by the Paying Agent to the Company for inspection and for the taking
of copies or extracts therefrom at all reasonable times.


5.In the event that any funds paid by the Company to the Payment Account have
not been distributed by the Paying Agent for payment on account of the Notes by
the close of business on the date specified by the Company for such payment,
such funds shall be returned to the Company, in immediately available funds, at
the account specified below or such other account as the Company shall have
specified to the Paying Agent:


For Credit To:
 
Essex Portfolio, L.P.
Attention:
 
Mike Dance
Bank Name:
 
Wells Fargo Bank
Bank Location:
 
420 Montgomery Street
   
San Francisco, California 94104



In any event upon expiration of the term or termination of this Agreement, the
Paying Agent shall transfer to the Company, in immediately available funds and
to the account referred to above, all funds then held by the Paying Agent in the
Payment Account.


6.The Paying Agent shall otherwise take such actions as the Company shall
reasonably request as necessary or desirable to comply with the requirements of
the Note Purchase Agreement and the Notes in respect of payments of sums from
time to time due on the Notes.


 
3

--------------------------------------------------------------------------------

 


C. Compensation


The Company shall pay to the Agent (i) an acceptance fee of $1,000, payable on
the date of this Agreement and (ii) an annual fee of $3,000, payable as
specified in the attached Schedule of Fees for Trustee, Paying Agent and
Registrar Services (the "Fee Schedule"), in the case of the first payment of
such annual fee. Thereafter, such annual fee shall be payable on the second
anniversary of the date of this Agreement and on each subsequent anniversary of
the date of this Agreement during the term hereof; provided, that if this
Agreement is terminated or its term otherwise expires after the first
anniversary of the date of this Agreement other than on an anniversary of the
date of this Agreement, the Company shall pay to the Agent a pro rated portion
of such annual fee based on the number of days accrued in the period of the year
then accrued since the immediately prior anniversary of the date of this
Agreement. The Company shall also pay to the Agent such charges as are specified
under "Transaction Charges" in the Fee Schedule.


 
4

--------------------------------------------------------------------------------

 


EXHIBIT
to
Paying Agency Agreement dated as of March 31, 2011 between Union Bank, N.A and
Essex Portfolio, L.P.


Copy of Note Purchase Agreement




See attached.
 
 
5

--------------------------------------------------------------------------------